Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of December 22, 2016

among

NEOGENOMICS LABORATORIES, INC.

as Borrower,

NEOGENOMICS, INC. AND CERTAIN OF ITS SUBSIDIARIES

PARTY HERETO FROM TIME TO TIME,

as Guarantors,

THE LENDERS PARTY HERETO,

REGIONS BANK,

as Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

HANCOCK BANK,

THE HUNTINGTON NATIONAL BANK and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

Section 1.     DEFINITIONS AND INTERPRETATION

     1      Section 1.1      Definitions      1      Section 1.2      Accounting
Terms      35      Section 1.3      Rules of Interpretation      36   

Section 2     LOANS AND LETTERS OF CREDIT

     37      Section 2.1      Revolving Loans and Term Loan A      37     
Section 2.2      Swingline Loans      41      Section 2.3      Issuances of
Letters of Credit and Purchase of Participations Therein      44     
Section 2.4      Pro Rata Shares; Availability of Funds      47     
Section 2.5      Evidence of Debt; Register; Lenders’ Books and Records; Notes
     49      Section 2.6      Scheduled Principal Payments      49     
Section 2.7      Interest on Loans      50      Section 2.8     
Conversion/Continuation      52      Section 2.9      Default Rate of Interest
     52      Section 2.10    Fees      53      Section 2.11   
Prepayments/Commitment Reductions      55      Section 2.12    Application of
Prepayments      57      Section 2.13    General Provisions Regarding Payments
     57      Section 2.14    Sharing of Payments by Lenders      58     
Section 2.15    Cash Collateral      59      Section 2.16    Defaulting Lenders
     59      Section 2.17    Removal or Replacement of Lenders      62   

Section 3     YIELD PROTECTION

     63      Section 3.1      Making or Maintaining LIBOR Loans      63     
Section 3.2      Increased Costs      65      Section 3.3      Taxes      66   
  Section 3.4      Mitigation Obligations; Designation of a Different Lending
Office      70   

Section 4     GUARANTY

     70      Section 4.1.     The Guaranty      70      Section 4.2     
Obligations Unconditional      70      Section 4.3      Reinstatement      71   
  Section 4.4      Certain Additional Waivers      72      Section 4.5     
Remedies      72      Section 4.6      Rights of Contribution      72     
Section 4.7      Guarantee of Payment; Continuing Guarantee      72   

Section 5     CONDITIONS PRECEDENT

     73      Section 5.1      Conditions Precedent to Initial Credit Extensions
     73      Section 5.2      Conditions to Each Credit Extension      75   

Section 6     REPRESENTATIONS AND WARRANTIES

     75      Section 6.1      Organization; Requisite Power and Authority;
Qualification      75      Section 6.2      Equity Interests and Ownership     
76      Section 6.3      Due Authorization      76      Section 6.4      No
Conflict      76   

 

i



--------------------------------------------------------------------------------

  Section 6.5      Governmental Consents      76      Section 6.6      Binding
Obligation      76      Section 6.7      Financial Statements      77     
Section 6.8      No Material Adverse Effect; No Default      77      Section
6.9      Tax Matters      77      Section 6.10    Properties      77     
Section 6.11    Environmental Matters      78      Section 6.12    No Defaults
     79      Section 6.13    No Litigation or other Adverse Proceedings      79
     Section 6.14    Information Regarding the Credit Parties and their
Subsidiaries      79      Section 6.15    Governmental Regulation      79     
Section 6.16    Employee Matters      80      Section 6.17    Pension Plans     
81      Section 6.18    Solvency      81      Section 6.19    Compliance with
Laws      81      Section 6.20    Disclosure      82      Section 6.21   
Insurance      82      Section 6.22    Pledge and Security Agreement      82   
  Section 6.23    Mortgages      83   

Section 7     AFFIRMATIVE COVENANTS

     83      Section 7.1      Financial Statements and Other Reports      83   
  Section 7.2      Existence      85      Section 7.3      Payment of Taxes and
Claims      86      Section 7.4      Maintenance of Properties      86     
Section 7.5      Insurance      86      Section 7.6      Inspections      86   
  Section 7.7      Compliance with Laws and Material Contracts      87     
Section 7.8      Use of Proceeds      87      Section 7.9      Environmental
Compliance      87      Section 7.10    Additional Real Estate Assets      87   
  Section 7.11    Pledge of Personal Property Assets      88      Section 7.12
   Books and Records      90      Section 7.13    Additional Subsidiaries     
90      Section 7.14    Interest Rate Protection      90   

Section 8     NEGATIVE COVENANTS

     90      Section 8.1      Indebtedness      90      Section 8.2      Liens
     92      Section 8.3      Restricted Payments      94      Section 8.4     
Burdensome Agreements      95      Section 8.5      Investments      95     
Section 8.6      Use of Proceeds      96      Section 8.7      Financial
Covenants      97      Section 8.8      Fundamental Changes; Disposition of
Assets; Acquisitions      97      Section 8.9      Disposal of Subsidiary
Interests      97      Section 8.10    Sales and Lease-Backs      98     
Section 8.11    Transactions with Affiliates and Insiders      98      Section
8.12    Prepayment of Other Funded Debt      98      Section 8.13    Conduct of
Business      98      Section 8.14    Fiscal Year      98   

 

ii



--------------------------------------------------------------------------------

  Section 8.15      Amendments to Organizational Agreements/Material Agreements
     98      Section 8.16      Permitted Activities of Holdings      99   

Section 9     EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

     99      Section 9.1        Events of Default      99      Section 9.2    
   Remedies      101      Section 9.3        Application of Funds      102     
Section 9.4        Right to Cure Financial Covenant Defaults      103   

Section 10     AGENCY

     103      Section 10.1      Appointment and Authority      103      Section
10.2      Rights as a Lender      104      Section 10.3      Exculpatory
Provisions      104      Section 10.4      Reliance by Administrative Agent     
105      Section 10.5      Delegation of Duties      105      Section 10.6     
Resignation of Administrative Agent      106      Section 10.7      Non-Reliance
on Administrative Agent and Other Lenders      107      Section 10.8      No
Other Duties, etc.      107      Section 10.9      Administrative Agent May File
Proofs of Claim      107      Section 10.10    Collateral Matters      108   

Section 11     MISCELLANEOUS

     109      Section 11.1      Notices; Effectiveness; Electronic
Communications      109      Section 11.2      Expenses; Indemnity; Damage
Waiver      110      Section 11.3      Set-Off      112      Section 11.4     
Amendments and Waivers      113      Section 11.5      Successors and Assigns   
  115      Section 11.6      Independence of Covenants      119      Section
11.7      Survival of Representations, Warranties and Agreements      119     
Section 11.8      No Waiver; Remedies Cumulative      119      Section 11.9     
Marshalling; Payments Set Aside      119      Section 11.10    Severability     
120      Section 11.11    Obligations Several; Independent Nature of Lenders’
Rights      120      Section 11.12    Headings      120      Section 11.13   
Applicable Laws      120      Section 11.14    WAIVER OF JURY TRIAL      121   
  Section 11.15    Confidentiality      121      Section 11.16    Usury Savings
Clause      122      Section 11.17    Counterparts; Integration; Effectiveness
     122      Section 11.18    No Advisory of Fiduciary Relationship      122   
  Section 11.19    Electronic Execution of Assignments and Other Documents     
123      Section 11.20    USA PATRIOT Act      123      Section 11.21   
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      123   

 

iii



--------------------------------------------------------------------------------

Appendices

 

Appendix A

 

Lenders, Commitments and Commitment Percentages

Appendix B

 

Notice Information

Schedules

 

Schedule 1.01

 

Disqualified Institutions

Schedule 6.1

 

Organization; Requisite Power and Authority; Qualification

Schedule 6.2

 

Equity Interests and Ownership

Schedule 6.10(b)

 

Real Estate Assets

Schedule 6.14

 

Name, Jurisdiction and Tax Identification Numbers of Holdings and its
Subsidiaries

Schedule 6.21

 

Insurance Coverage

Schedule 8.1

 

Existing Indebtedness

Schedule 8.2

 

Existing Liens

Schedule 8.5

 

Existing Investments

Exhibits

 

Exhibit 1.1

 

Form of Secured Party Designation Notice

Exhibit 2.1

 

Form of Funding Notice

Exhibit 2.3

 

Form of Issuance Notice

Exhibit 2.5-1

 

Form of Revolving Loan Note

Exhibit 2.5-2

 

Form of Swingline Note

Exhibit 2.5-3

 

Form of Term Loan Note

Exhibit 2.8

 

Form of Conversion/Continuation Notice

Exhibit 3.3

 

Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)

Exhibit 7.1(c)

 

Form of Compliance Certificate

Exhibit 7.13

 

Form of Guarantor Joinder Agreement

Exhibit 11.5

 

Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of December 22, 2016 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among NEOGENOMICS LABORATORIES, INC., a
Florida corporation (the “Borrower”), NEOGENOMICS, INC., a Nevada corporation
(“Holdings”), certain Subsidiaries of Holdings from time to time party hereto,
as Guarantors, the Lenders from time to time party hereto, and REGIONS BANK, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Section 1. DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments, directly or indirectly, by any Credit Party
or any of its Subsidiaries in exchange for, or as part of, or in connection
with, any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, including any Earn Out Obligations, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn- outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum equal to the LIBOR or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate



--------------------------------------------------------------------------------

Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays an average settlement rate for deposits (for delivery on
the first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (iii) in the event the rates referenced in
the preceding clauses (i) and (ii) are not available, the rate per annum equal
to the quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Loan, for which the Adjusted LIBOR Rate
is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. Notwithstanding anything contained herein to the contrary,
the Adjusted LIBOR Rate shall not be less than zero.

“Adjusted LIBOR Rate Loan” means a Loan bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

“Affected Lender” means as defined in Section 3.1(b).

“Affected Loans” means as defined in Section 3.1(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is SEVENTY FIVE MILLION DOLLARS ($75,000,000).

“Agreement” means as defined in the introductory paragraph hereto.

“All-In Yield” means, with respect to any Indebtedness, the yield thereof,
whether in the form of interest rate, margin, original issue discount, upfront
fees, an Adjusted LIBOR Rate or Base Rate floor (in the case of any Incremental
Term Facility solely to the extent greater than any Adjusted LIBOR Rate or Base
Rate floor applicable to any then existing Facility), or otherwise, in each
case, incurred or payable by the Borrower generally to all the lenders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity at the time of its
incurrence of the applicable Indebtedness; and provided, further, that “All-In
Yield” shall not include

 

2



--------------------------------------------------------------------------------

arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such Indebtedness
or, if applicable, ticking fees accruing prior to the funding of such
Indebtedness or consent fees for amendments paid generally to consenting
lenders.

“ALTA” means American Land Title Association.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Credit Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

“Applicable Margin” means (a) from the Closing Date through the date two
(2) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending June 30,
2017, the percentage per annum based upon Pricing Level 3 in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two (2) Business Days immediately following the date on
which such Compliance Certificate is delivered.

 

Pricing

Level

  

Consolidated Leverage Ratio

   Adjusted LIBOR Rate Loans
and Letter of Credit Fee     Base Rate
Loans     Commitment
Fee  

1

   < 2.25:1.0      2.25 %      1.25 %      0.250 % 

2

   > 2.25:1.0 but < 2.75:1.0      2.75 %      1.75 %      0.375 % 

3

   > 2.75:1.0 but < 3.25:1.0      3.00 %      2.00 %      0.375 % 

4

   > 3.25:1.0      3.50 %      2.50 %      0.500 % 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 4 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index

 

3



--------------------------------------------------------------------------------

Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

“Approved Deposit Account” means a Deposit Account maintained by any Credit
Party (a) with the Administrative Agent or (b) subject to an effective Deposit
Account Control Agreement. “Approved Deposit Account” includes all monies on
deposit in, or credited to, a Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease, Sale and Leaseback Transaction, assignment,
conveyance, exclusive license (as licensor), Securitization Transaction,
transfer or other disposition to, or any exchange of property with, any Person
(other than the Borrower or any other Credit Party), in one transaction or a
series of transactions, of all or any part of any Credit Party or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Subsidiary, other than (a) the disposition of assets of the Borrower or
any of its Subsidiaries disclosed to the Administrative Agent on or prior to the
Closing Date; (b) dispositions of surplus, obsolete or worn out property or
property no longer used or useful in the business of Holdings and its
Subsidiaries, whether now owned or hereafter acquired; (c) dispositions of
inventory sold in the ordinary course of business; (d) dispositions of accounts
or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (e) use or dispositions of Cash Equivalents in the
ordinary course of business and in a manner not prohibited by the Credit
Documents; (f) licenses, sublicenses, leases or subleases (including licenses of
Intellectual Property) granted to any third parties in arm’s-length commercial
transactions in the ordinary course of business that do not interfere in any
material respect with the business of Holdings or any of its Subsidiaries;
(g) any involuntary loss, damage or destruction of property; (h) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; (i) the sale or
issuance of Equity Interests of Holdings; and (j) the lapse of registered
patents, trademarks, copyrights and other intellectual property to the extent
not economically desirable in the conduct of their business or the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as, in each case (A) with respect to
copyrights, such copyrights are not material revenue generating copyrights, and
(B) such lapse is not materially adverse to the interests of the Lenders.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of

 

4



--------------------------------------------------------------------------------

Sale and Leaseback Transactions, the present value (discounted in accordance
with GAAP at the debt rate implied in the applicable lease) of the obligations
of the lessee for rental payments during the term of such lease.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, executive vice president, vice president (or the equivalent thereof),
chief financial officer, treasurer, or principal accounting officer and, solely
for purposes of making the certifications required under Sections 5.1(b)(ii) and
(c), any secretary or assistant secretary.

“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus one half of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall
be effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively. Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower” means as defined in the introductory paragraph hereto.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as of any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35)% or more of the Equity Interests of Holdings entitled to vote for
members of the board of directors or equivalent governing body of Holdings on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

6



--------------------------------------------------------------------------------

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

(c) Holdings shall cease to own and control, of record and beneficially,
directly one hundred percent (100%) of the outstanding Equity Interests of the
Borrower.

“Closing Date” means December 22, 2016.

“Closing Date Redemption” means the repurchase of a portion of the Series A
Preferred Stock of Holdings issued by Holdings on December 30, 2015 in an
aggregate amount of $55,000,008.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Access Agreement” means a landlord consent and waiver in form and
substance reasonably acceptable to the Collateral Agent.

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Borrower as
security for the Obligations.

“Commitment Fee” means as defined in Section 2.10(a).

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include (a) expenditures made with proceeds of any Involuntary
Disposition to the extent such expenditures are used to purchase property that
is the same as or similar to the property subject to such Involuntary
Disposition or (b) Permitted Acquisitions.

 

7



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as of any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in accordance with GAAP, excluding cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in accordance with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, for any period, an amount determined for Holdings
and its Subsidiaries on a consolidated basis equal to (a) Consolidated Net
Income, plus, to the extent reducing Consolidated Net Income for such period,
the sum, without duplication, of amounts for (i) Consolidated Interest Charges
for such period, (ii) provisions for federal, state, local and foreign taxes
based on income for such period, (iii) total depreciation expense for such
period, (iv) total amortization expense for such period, (v) the aggregate
amount of synergies in connection with the Acquisition of Clarient, Inc. and its
Subsidiary, Clarient Diagnostic Services, Inc. (the “Clarient Acquisition”) in
the amount set forth below for the period of the four (4) Fiscal Quarters
referenced below, (vi) the aggregate amount of synergies in connection with the
Clarient Acquisition, in such period, which are reasonably identifiable,
factually supportable and have been realized after the Closing Date but prior to
June 30, 2017, provided, that the aggregate amount added back pursuant to this
clause (vi) shall not exceed $2,500,000 during the term of this Agreement,
(vii) the aggregate amount of synergies related to any Permitted Acquisition
which are reasonably identifiable, factually supportable and projected by the
Borrower in good faith to be realized within twelve (12) months from the date of
such Permitted Acquisition, (viii) to the extent factually supportable and not
capitalized, transaction costs and reasonably documented out-of-pocket costs and
expenses actually incurred in connection with the entry into this Agreement and
the Closing Date Redemption within ninety (90) days of the Closing Date and not
to exceed $200,000 in the aggregate for such period, (ix) other one time or
non-recurring cash charges for such period; provided, that the aggregate amount
added back pursuant to clauses (v) through (ix) for such period shall not exceed
15% of Consolidated EBITDA (determined prior to giving effect to such
adjustments), (x) non-cash stock-based compensation expenses for such period,
and (xi) other non-cash charges reducing Consolidated Net Income to the extent
reasonably acceptable to the Administrative Agent (excluding any such non-cash
charge to the extent that it represents an accrual or reserve for a potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period), minus (b) other non-cash gains for such period
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period).

 

Four (4) Fiscal Quarter

Period Ending

   Maximum Synergies
Add-back pursuant to
clause (v)  

December 31, 2016

   $ 2,300,000   

March 31, 2017

   $ 1,725,000   

June 30, 2017

   $ 1,150,000   

September 30, 2017

   $ 575,000   

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(a) the sum, without duplication, of the amounts for such period of Consolidated
Net Income, plus, the sum, without duplication, of (i) all non-cash charges
reducing Consolidated Net

 

8



--------------------------------------------------------------------------------

Income, including for depreciation and amortization (excluding any such non-cash
charge to the extent that it represents an accrual or reserve for a potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period) plus (ii) the Consolidated Working Capital
Adjustment, minus;

(b) the sum, without duplication, of the amounts paid in cash from operating
cash flow during such period for (i) Consolidated Scheduled Funded Debt Payments
(other than any voluntary prepayment of the Term Loan), plus (ii) Consolidated
Capital Expenditures, plus (iii) redemptions of the Series A Preferred Stock,
plus (iv) Acquisition Consideration plus (v) non-cash gains increasing
Consolidated Net Income (excluding any such non-cash gain to the extent that it
represents the reversal of an accrual or reserve for a potential cash item in
any prior period).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures (to the extent not financed with Indebtedness (other than Revolving
Loans)) minus the cash portion of Consolidated Taxes (to the extent greater than
zero), in each case for the period of the four (4) Fiscal Quarters most recently
ended to (b) Consolidated Fixed Charges for the period of the four (4) Fiscal
Quarters most recently ended; provided, that, for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio, Consolidated Interest Charges and
Consolidated Scheduled Funded Debt Payments shall be calculated for the period
from January 1, 2017 through the end of the Fiscal Quarter (i) ending on March
31, 2017, by multiplying the actual amounts for such period by four (4); (ii)
ending on June 30, 2017, by multiplying the actual amounts for such period by
two (2); and (iii) ending on September 30, 2017, by multiplying the actual
amounts for such period by four thirds (4/3); in each case to reach an assumed
annual amount.

“Consolidated Fixed Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) the amount Restricted
Payments made pursuant to Section 8.3(c) for such period, all as determined in
accordance with GAAP.

“Consolidated Funded Debt” means Funded Debt of Holdings and its Subsidiaries on
a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four (4) Fiscal Quarters most recently ended.

“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) (i) the
income (or loss) of any Person in which any other Person (other than the Credit
Parties or any Wholly-Owned Subsidiary) has a joint interest, except to the
extent of the amount of dividends or other distributions actually received by a
Credit Party or Wholly-Owned Subsidiary from such Person during such period,
(ii) any after-tax gains or losses attributable to Asset

 

9



--------------------------------------------------------------------------------

Sales or returned surplus assets of any Pension Plan, (iii) income resulting
from any reappraisal, revaluation or write-up of assets, (iv) the income (or
loss) of any Person that is a Foreign Subsidiary of Holdings, only to the extent
that the payment of cash dividends or similar cash distributions by any such
Person is restricted by operation of the terms of its Organizational Documents
or Applicable Laws applicable to such Person, except (solely to the extent
permitted to be paid) to the extent of the amount of dividends or other
distributions actually received by any Credit Party or Wholly-Owned Subsidiary
that is a Domestic Subsidiary from such Person during such period in accordance
with such documents and regulations and (v) (to the extent not included in
clauses (i) through (iv) above) any net extraordinary gains or net extraordinary
losses and liabilities.

“Consolidated Scheduled Funded Debt Payments” means for any period for Holdings
and its Subsidiaries on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Debt, as determined in accordance with GAAP.
For purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include payments with
respect to the Attributable Principal Amount in respect of Capital Leases,
Securitization Transactions, Sale and Leaseback Transactions and Synthetic
Leases and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.11.

“Consolidated Taxes” means, for any period, for Holdings and its Subsidiaries on
a consolidated basis, the aggregate of all taxes, as determined in accordance
with GAAP.

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that the Consolidated
Working Capital balance as of the beginning of any measurement period shall be
adjusted for any Permitted Acquisition during such period by an amount (which
may be a negative number) equal to the difference between (a) the Consolidated
Working Capital immediately after giving effect to such Permitted Acquisition
and (b) the amount of Consolidated Working Capital immediately prior to the
consummation of such Permitted Acquisition.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

10



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrow Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(d)(ii) or an additional Term
Loan is established pursuant to Section 2.1(d)(iii), any documents or
certificates executed by any Credit Party in favor of the Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, the Issuing Bank or any Lender in
connection herewith or therewith (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements).

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Parties” means, collectively, the Borrower and each Guarantor.

“Cure Amount” means, the amount equal to the minimum amount of EBITDA necessary
to cure the applicable Financial Covenant Defaults.

“Cure Notice” has the meaning specified in Section 9.4.

“Cure Right” has the meaning specified in Section 9.4.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Debt Transaction” means, with respect to Holdings or any of its Subsidiaries,
any sale, issuance, placement, assumption or guaranty of Funded Debt, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
except for Funded Debt permitted to be incurred pursuant to Section 8.1.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Adjusted LIBOR Rate plus the Applicable
Margin, if any, applicable to Adjusted LIBOR Rate Loans plus two percent (2%)
per annum and (c) with respect to the Letter of Credit Fee, the Applicable
Margin plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent

 

11



--------------------------------------------------------------------------------

to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, the Swingline Lender and each Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization.

“Deposit Account Control Agreement” means, with respect to a Deposit Account, an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
among the Collateral Agent, the financial institution or other Person at which
such Deposit Account is maintained and the Credit Party maintaining such Deposit
Account, effective for the Collateral Agent to obtain “control” (within the
meaning of Articles 8 and 9 under the applicable UCC) of such Deposit Account.

“Disqualified Institutions” means any Person designated by the Borrower as a
“Disqualified Institution” on Schedule 1.01.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that (a) is organized under the laws
of the United States, any state thereof or the District of Columbia and (b) is
not wholly-owned by a Subsidiary that is not organized under the laws of any
state of the United States or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
Holdings or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non- competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of Holdings.

 

12



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.

“Environmental Permits” means all permits, licenses, orders, and authorizations
which Holdings or any of its Subsidiaries has obtained under Environmental Laws
in connection with Holdings or any such Subsidiary’s current Facilities or
operations.

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which Holdings or any Subsidiary
assumed liability with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition

 

13



--------------------------------------------------------------------------------

from such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(g) the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it is in
“critical” or “endangered” status within the meaning of Section 103(f)(2)(G) or
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, if such reorganization, insolvency or termination is reasonably
likely to result in material liability; (h) the imposition of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan if such fines, penalties, taxes or related charges are
reasonably likely to result in material liability; (i) the assertion of a
material claim (other than routine claims for benefits and funding obligations
in the ordinary course) against any Pension Plan other than a Multiemployer Plan
or the assets thereof, or against any Person in connection with any Pension Plan
such Person sponsors or maintains reasonably likely to result in material
liability; (j) receipt from the Internal Revenue Service of a final written
determination of the failure of any Pension Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any such
plan to qualify for exemption from taxation under Section 501(a) of the Internal
Revenue Code; or (k) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to Section 303(k) or 4068 of ERISA.

 

14



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Account” means (a) Deposit Accounts which in the aggregate are not in
excess of $250,000 at any one time, in the case of Credit Parties and their
Subsidiaries (other than those Subsidiaries that are Foreign Subsidiaries), (b)
amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
any Credit Party’s or its Subsidiaries’ employees and (c) any Government
Receivables Account.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the guaranteeing by such Subsidiary of the Obligations would, in the good faith
judgment of the Borrower, result in material adverse tax consequences to the
Borrower.

“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.13, (a) all (i) leased real property and (ii) owned
real property having a fair market value less than $1,000,000, (b) any personal
property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not (i) governed by the UCC, (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office or
(iii) effected by retention of certificate of title to vehicles or trailers
and/or appropriate evidence of the Lien being filed with the applicable
jurisdiction’s department of motor vehicles or other Governmental Authority,
unless reasonably requested by the Administrative Agent or the Required Lenders,
(c) the Equity Interests of any direct Foreign Subsidiary of the Borrower or any
other Credit Party to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.11(a), (d) any property which is subject to a
Lien of the type described in Section 8.2(l) pursuant to documents which
prohibit the Borrower from granting any other Liens in such property, (f) any
property to the extent that the grant of a security interest therein would
violate Applicable Laws, require a consent not obtained of any Governmental
Authority, or constitute a breach of or default under, or result in the
termination of or require a consent not obtained under, any contract, lease,
license or other agreement evidencing or giving rise to such property, or result
in the invalidation thereof or provide any party thereto with a right of
termination (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable
UCC or any other Applicable Law or principles of equity), (g) any certificates,
licenses and other authorizations issued by any Governmental Authority to the
extent that Applicable Laws prohibit the granting of a security interest
therein; (h) any “intent to use” Trademark applications for which a statement of
use has not been filed; and (i) proceeds and products of any and all of the
foregoing excluded property described in clauses (a) through (h) above only to
the extent such proceeds and products would constitute property or assets of the
type described in clauses (a) through (h) above; provided, however, that the
security interest granted to the Collateral Agent under the Pledge and Security
Agreement or any other Credit Document shall attach immediately to any asset of
any Obligor (as defined in the Pledge and Security Agreement) at such time as
such asset ceases to meet any of the criteria for “Excluded Property” described
in any of the foregoing clauses (a) through (h) above.

 

15



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Indebtedness” means as defined in Section 5.1(g).

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“FDA” means the United States Food and Drug Administration, and any successor
entity thereto.

“FDCA” means the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.)
and its applicable implementing regulations, each as may be amended from time to
time.

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement dated November 10, 2016 among
the Borrower, Regions Bank and Regions Capital Markets, a division of Regions
Bank.

“Financial Covenant Default” has the meaning specified in Section 9.4.

“Financial Covenants” means the financial covenants set forth in Section 8.7.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or executive vice president – finance, director of
finance or principal accounting officer of Holdings that such financial
statements fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as of the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety (90) days after the date on
which such trade account payable was

 

17



--------------------------------------------------------------------------------

created except those subject to a good faith dispute), including, without
limitation, any Earn Out Obligations recognized as a liability on the balance
sheet of Holdings and its Subsidiaries in accordance with GAAP;

(c) all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties);

(d) the Attributable Principal Amount of Capital Leases, Synthetic Leases,
Securitization Transactions and Sale and Leaseback Transactions;

(e) all preferred stock and comparable equity interests (excluding the Series A
Preferred Stock) providing for mandatory redemption, sinking fund or other like
payments;

(f) all Funded Debt of others secured by (or for which the holder of such Funded
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;

(g) all Guarantees in respect of Funded Debt of another Person; and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (g).

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

“Government Receivable” means any Receivable that, consistent with the past
accounting practices of the Borrower and its Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.

“Government Receivables Account” means an account established by a Credit Party
and used solely for receipt of Government Receivables.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank and
any group or body charged with setting financial accounting or regulatory
capital rules or standards).

 

18



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means as defined in Section 4.1.

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.13 delivered by a Domestic Subsidiary of Holdings
pursuant to Section 7.13.

“Guarantors” means (a) Holdings, (b) each other Person identified as a
“Guarantor” on the signature pages hereto, (c) each other Person that joins as a
Guarantor pursuant to Section 7.13, (d) with respect to (i) Secured Swap
Obligations, (ii) Secured Treasury Management Obligations, and (iii) Swap
Obligations of a Specified Credit Party (determined before giving effect to
Sections 4.1 and 4.8) under the Guaranty hereunder, the Borrower, and (e) their
successors and permitted assigns.

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

“Holdings” means as defined in the introductory paragraph hereto.

“Immaterial Subsidiary” means any Subsidiary that does not have (a) revenues in
excess of $1,000,000 for the period of the four Fiscal Quarters most recently
ended for which Holdings has delivered financial statements pursuant to Section
7.1(a) or (b) and (b) assets with an aggregate fair market value in excess of
$1,000,000 as of the end of the four Fiscal Quarters most recently ended for
which Holdings has delivered financial statements pursuant to Section 7.1(a) or
(b).

“Incremental Facility” means as defined in Section 2.1(d).

“Incremental Facility Amendment” means as defined in Section 2.1.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) net obligations under any Swap Agreement;

(c) all Guarantees in respect of Indebtedness of another Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” means as defined in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, (a) the rate per
annum equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays an average settlement rate for deposits
with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England

 

20



--------------------------------------------------------------------------------

time) two (2) Business Days prior to such Index Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum equal to the quotation rate (or the arithmetic
mean of rates) offered to first class banks in the London interbank market for
deposits in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Regions Bank or any other Lender selected by
the Administrative Agent, for which the Index Rate is then being determined with
maturities comparable to one (1) month as of approximately 11:00 a.m. (London,
England time) two (2) Business Days prior to such Index Rate Determination Date.
Notwithstanding anything contained herein to the contrary, the Index Rate shall
not be less than zero.

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, (i) the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Closing Date and (ii) the Revolving
Commitment Termination Date, the Term Loan A Maturity Date and the final
maturity date of any Incremental Facility; and (b) any Adjusted LIBOR Rate Loan,
(i) the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three (3) months “Interest
Payment Date” shall also include each date that is three (3) months, or an
integral multiple thereof, after the commencement of such Interest Period and
(ii) the Revolving Commitment Termination Date, the Term Loan A Maturity Date
and the final maturity date of any Incremental Facility.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), three (3) or six (6) months (or, with the consent of
all affected Lenders, twelve (12) months), as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iii) of this definition, end on the last
Business Day of a calendar month; (iii) no Interest Period with respect to any
Term Loan shall extend beyond any principal amortization payment date, except to
the extent that the portion of such Loan comprised of Adjusted LIBOR Rate Loans
that is expiring prior to the applicable principal amortization payment date
plus the portion comprised of Adjusted LIBOR Rate Loans equals or exceeds the
principal amortization payment then due; and (iv) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person,

 

21



--------------------------------------------------------------------------------

(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Involuntary Disposition” means the receipt by Holdings or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and Holdings or any Subsidiary or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Regions Bank in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns.

“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) THREE MILLION DOLLARS ($3,000,000) and (b) the aggregate unused amount of
the Revolving Commitments then in effect.

 

22



--------------------------------------------------------------------------------

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Master Agreement” means as defined in the definition of “Swap Agreement”.

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted in
a material adverse effect to (a) the business, financial condition, operations,
liabilities (contingent or otherwise) or properties of Holdings and its
Subsidiaries, taken as a whole; (b) the ability of the Credit Parties, taken as
a whole, to fully and timely perform the Obligations; (c) the legality,
validity, binding effect or enforceability against any Credit Party of any
Credit Document to which it is a party; or (d) the material rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any holder
of Obligations under any Credit Document.

“Material Contract” means any Contractual Obligation to which Holdings or any of
its Subsidiaries, or any of their respective assets, are bound (other than those
evidenced by the Credit Documents), for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicaid Receivable” means any Receivable with respect to which the obligor is
the United States that arises out of charges reimbursable to the Borrower of any
Subsidiary under Medicaid.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97 of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Medicare Receivable” means any Receivable with respect to which the obligor is
the United States that arises out of charges reimbursable to the Borrower or any
Subsidiary under Medicare.

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Credit
Party in real property.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by Holdings or any of its Subsidiaries in connection with
any Asset Sale, Debt Transaction or Securitization Transaction, net of
(a) direct costs incurred or estimated costs for which reserves are maintained,
in connection therewith (including legal, accounting and investment banking fees
and expenses, sales commissions and underwriting discounts); (b) estimated taxes
paid or payable (including sales, use or other transactional taxes and any net
marginal increase in income taxes) as a result thereof; and (c) the amount
required to retire any Indebtedness secured by a Permitted Lien on the related
property. For purposes hereof, “Net Cash Proceeds” includes any cash or Cash
Equivalents received upon the disposition of any non-cash consideration received
by Holdings or any of its Subsidiaries in any Asset Sale, Debt Transaction or
Securitization Transaction.

“Non-Consenting Lender” means as defined in Section 2.17.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), the Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Providers and the
Qualifying Treasury Management Banks, under any Credit Document, Secured Swap
Agreement or Secured Treasury Management Agreement, together with all renewals,
extensions, modifications or refinancings of any of the foregoing, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to

 

24



--------------------------------------------------------------------------------

any limited liability company, its articles of organization, certificate of
formation or comparable documents, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Term Loan on such date.

“Participant” means as defined in Section 11.5(d).

“Participant Register” means as defined in Section 11.5(d).

“Patriot Act” means as defined in Section 6.15(f).

“Payor” means any third party liable for payment for health care items or
services provided or performed by Holdings or any of its Subsidiaries, including
Medicare and Medicaid, private insurance companies, health maintenance
organizations, preferred provider organizations, managed care systems and
alternative delivery systems.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

25



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.13;

(b) in the case of an Acquisition of the Equity Interests, the board of
directors (or other comparable governing body, if any) of such other Person
shall have approved the Acquisition;

(c) immediately after giving effect to such Acquisition, the Credit Parties
shall have Qualified Cash of not less than $5,000,000;

(d) in the case of an Acquisition with Acquisition Consideration greater than
$50,000,000, the Borrower shall have delivered detailed due diligence, including
a third-party quality of earnings report to the Administrative Agent at least 10
days prior to the closing of such Acquisition (or such shorter period as the
Administrative Agent may agree in its sole discretion);

(e) the Standard Conditions are satisfied;

(f) the representations and warranties made each of the Credit Parties in each
Credit Document shall be true and correct in all material respects (except to
the extent such representation or warranty is already qualified by materiality
in which case such representation and warranty shall be true and correct in all
respects) as if made on the date of such Acquisition (after giving effect
thereto), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except to
the extent such representation or warranty is already qualified by materiality
in which case such representation and warranty shall be true and correct in all
respects) as of such earlier date; and

(g) the Acquisition Consideration for any individual Acquisition shall not
exceed (i) an unlimited amount, if (x) such Acquisition Consideration consists
of Permitted Equity Interests, (y) is made with funds from the Unrestricted Cash
Equity Account or (z) so long as, after giving effect to such Acquisition on a
Pro Forma Basis the Consolidated Leverage Ratio shall not exceed 3.0:1.0
recomputed for the period of for four (4) Fiscal Quarters most recently ended
for which Holdings has delivered financial statements pursuant to Section 6.7(a)
or (b) and (ii) at any time the condition in clause (i) is not satisfied, the
greater of (x) $50,000,000 and (y) the amount equal to 2.0 times Consolidated
EBITDA of Holdings (after giving effect to such Acquisition on a Pro Forma
Basis) for the period of for four (4) Fiscal Quarters most recently ended for
which Holdings has delivered financial statements pursuant to Section 6.7(a) or
(b); provided, that, the Acquisition Consideration for all Acquisitions made
during the term of this Agreement in reliance of the foregoing clause (ii) shall
not in the aggregate exceed $150,000,000.

“Permitted Equity Interests” means Equity Interests of Holdings that do not
contain any requirement to make a cash payment (whether dividends, scheduled
redemptions, mandatory redemptions or otherwise) prior to the date that is 91
days after the latest maturity date applicable to the Loans.

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended,

 

26



--------------------------------------------------------------------------------

renewed or refinanced Indebtedness, (e) does not exceed in a principal amount
the Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.

“Permitted Subordinated Holdings Debt” has the meaning set forth in Section 8.1.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means as defined in Section 11.1(d).

“Pledge and Security Agreement” means the pledge and security agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements or security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

“Pro Forma Basis” means, for any calculation of the Financial Covenants
hereunder (including for purposes of determining the Applicable Margin), that
any Asset Sale, Involuntary Disposition, Acquisition, increase in the Aggregate
Revolving Commitments or establishment of an additional Term Loan pursuant to
Section 2.1(d)(iii), Restricted Payment or incurrence or prepayment of any
Indebtedness shall be deemed to have occurred as of the first day of the most
recent four (4) Fiscal Quarter period preceding the date of such transaction for
which Holdings was required to deliver financial statements pursuant to Section
7.1(a) or (b). In connection with the foregoing, (a)(i) with respect to any
Asset Sale or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) with respect to any Acquisition, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for Holdings and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.1 and (B) such items are supported
by financial statements or other information satisfactory to the Administrative
Agent and (b) any Indebtedness incurred or assumed by Holdings or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(i) shall be deemed to have been incurred as of the first day of the applicable
period and (ii) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

27



--------------------------------------------------------------------------------

“Qualified Cash” means cash and Cash Equivalents that are (i) maintained in an
Approved Deposit Account and (ii) do not appear (or would not be required to
appear as “restricted”) on a consolidated balance sheet of Holdings prepared in
accordance with GAAP and (iii) are not subject to a Lien (other than Liens in
favor of the Collateral Agent and Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Swap Provider” means (a) any of Regions Bank and its Affiliates, and
(b) any Person that (i) at the time it enters into a Swap Agreement, is a Lender
or an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within thirty
(30) days thereafter, a Lender or an Affiliate of a Lender, and, in each such
case, shall have provided a Secured Party Designation Notice to the
Administrative Agent. For purposes hereof, the term “Lender” shall be deemed to
include the Administrative Agent.

“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in each such case, shall have provided a
Secured Party Designation Notice to the Administrative Agent. For purposes
hereof, the term “Lender” shall be deemed to include the Administrative Agent.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by Holdings or any of its Subsidiaries in any real property.

“Receivables” means all accounts arising from the sale of goods or the rendering
of services by the Borrower or any Subsidiary existing or hereafter created, any
and all rights to receive payments due on such accounts from any Payor under or
in respect of such account to the extent not evidenced by an instrument tor
chattel paper, and all proceeds of, or in any way derived from, any of the
foregoing, whether directly or indirectly (including all interest, finance
charges and other amounts payable by the obligor in respect thereof).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

“Register” means as defined in Section 11.5(c).

“Reimbursement Date” means as defined in Section 2.3(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

28



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relevant Quarter” has the meaning specified in Section 9.4.

“Removal Effective Date” means as defined in Section 10.6(b).

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the Total Credit Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Resignation Effective Date” means as defined in Section 10.6(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

“Revolving Commitment Termination Date” means the earliest to occur of
(a) December 22, 2021; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

 

29



--------------------------------------------------------------------------------

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

“Sale and Leaseback Transaction” means, with respect to Holdings or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby Holdings or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., together with its successors.

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Provider or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

“Secured Swap Agreement” means any Swap Agreement between any of Holdings and
its Subsidiaries, on the one hand, and a Qualifying Swap Provider, on the other
hand. For the avoidance of doubt, a holder of Obligations in respect of a
Secured Swap Agreement shall be subject to the provisions of Sections 9.3 and
10.10.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap
Provider in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

30



--------------------------------------------------------------------------------

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of Holdings and its Subsidiaries, on the one hand, and a Qualifying
Treasury Management Bank, on the other hand. For the avoidance of doubt, a
holder of Obligations in respect of a Secured Treasury Management Agreement
shall be subject to the provisions of Sections 9.3 and 10.10.

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by Holdings or any of its
Subsidiaries pursuant to which Holdings or such Subsidiary may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment (the “Securitization Receivables”) to a special purpose subsidiary or
affiliate (a “Securitization Subsidiary”) or any other Person.

“Series A Preferred Stock” means the Series A Convertible Preferred Stock issued
by Holdings on December 30, 2015.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

 

31



--------------------------------------------------------------------------------

“Standard Conditions” means with respect to any transaction: (a) no Default
shall have occurred and be continuing or would result from such transaction; and
(b) the Borrower shall have delivered to the Administrative Agent a pro forma
Compliance Certificate demonstrating that after giving effect to such
transaction on a Pro Forma Basis (i) the Credit Parties would be in compliance
with the Financial Covenants recomputed as of the end of the period of the four
Fiscal Quarters most recently ended for which Holdings has delivered financial
statements pursuant to Section 7.1(a) or (b), and (ii) the Consolidated Leverage
Ratio recomputed as of the end of the period of the four Fiscal Quarters most
recently ended for which Holdings has delivered financial statements pursuant to
Section 7.1(a) or (b) would be 0.25 less than the maximum Consolidated Leverage
Ratio permitted under Section 8.7(a) as of the end of the period of the four
Fiscal Quarters most recently ended for which Holdings has delivered financial
statements pursuant to Section 7.1(a) or (b); provided, that, to the extent any
transaction is consummated prior to the date a Compliance Certificate is
required to be delivered pursuant to Section 7.1(c) for the Fiscal Quarter
ending March 31, 2017, the Financial Covenants and the Consolidated Leverage
Ratio levels referred to above shall be deemed to be a reference to the levels
required by Section 8.7 for the fiscal quarter ending March 31, 2017.

“Subordinated Debt” means (a) Permitted Subordinated Holdings Debt and (b) any
other Indebtedness of Holdings or any of its Subsidiaries that by its terms is
expressly subordinated in right of payment to the prior payment of the
Obligations under this Agreement on terms and conditions, and evidenced by
documentation, reasonably satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the Voting Stock is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of Holdings.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

32



--------------------------------------------------------------------------------

“Swap Provider” means any Person that is a party to a Swap Agreement with any of
Holdings or its Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).

“Swingline Sublimit” means, at any time of determination, the lesser of (a) TEN
MILLION DOLLARS ($10,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the Term Loan A and any additional term loan established under
Section 2.1(d)(iii).

“Term Loan A” means as defined in Section 2.1(b).

“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder. The Term Loan A Commitment of
each Lender as of the Closing Date is set forth on Appendix A. The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.

 

33



--------------------------------------------------------------------------------

“Term Loan A Maturity Date” means December 22, 2021.

“Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3, as it
may be amended, supplemented or otherwise modified from time to time.

“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional Term
Loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan.

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.

“Title Policy” means as defined in Section 7.10(b)(iii).

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of Holdings or its Subsidiaries.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“United States” or “U.S.” means the United States of America.

“Unrestricted Cash Equity Account” means a Deposit Account or Securities Account
(as defined in the UCC) of Holdings that has been established for the sole
purpose of holding cash and Cash Equivalents that are the proceeds of any
issuance by Holdings of Permitted Equity Interests after the Closing Date;
provided that (i) such account has been designated as such, in writing, by
Holdings to the Administrative Agent, (ii) no funds other than cash and Cash
Equivalents that are the proceeds of the issuances of such Permitted Equity
Interests are maintained or deposited in such account and (iii) such account is
either an Approved Deposit Account or a Securities Account subject to a
securities account control agreement in form and substance reasonably
satisfactory to the Collateral Agent, as applicable.

 

34



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section

7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one- twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable Law) are owned by such Person directly and/or through other
wholly-owned Subsidiaries of such Person.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended (i) such computations shall continue to be made on a basis consistent
with the most recent financial statements delivered pursuant to clauses (a), and
(b) of Section 7.1 as to which no such objection has been made and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the audited financial
statements of Holdings for the

 

35



--------------------------------------------------------------------------------

Fiscal Year ending December 31, 2015 for purposes of calculating any financial
covenant or requirement set forth in any Credit Documentation, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(b) Notwithstanding the above, the parties hereto acknowledge and agree that any
calculations of a financial covenant in any Credit Document, including for
purposes of determining the Applicable Margin, shall be made on a Pro Forma
Basis.

(c) Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Section 1.3 Rules of Interpretation.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) The terms lease and license shall include sub-lease and sub-license.

(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

(d) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

 

36



--------------------------------------------------------------------------------

(f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

(g) This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

(h) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 2 LOANS AND LETTERS OF CREDIT

Section 2.1 Revolving Loans and Term Loan A.

(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be
repaid and reborrowed without premium or penalty (subject to Section 3.1(c))
during the Revolving Commitment Period. The Revolving Loans may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower
may request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b) Term Loan A. Subject to the terms and conditions set forth herein, the
Lenders will make advances of their respective Term Loan A Commitment
Percentages of a term loan (the “Term Loan A”) in an amount not to exceed the
Term Loan A Commitment, which Term Loan A will be disbursed to the Borrower in
Dollars in a single advance on the Closing Date. The Term Loan A may consist of
Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid on the Term Loan A may not be reborrowed.

 

37



--------------------------------------------------------------------------------

(c) Mechanics for Revolving Loans and Term Loans.

(i) All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii) Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

(d) Increase in Revolving Commitments and Establishment of Additional Term
Loans. The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Revolving
Commitments (but not the Letter of Credit Sublimit or the Swingline Sublimit)
and/or establish one or more additional Term Loans (each such increase in the
Revolving Commitments or establishment of an additional Term Loan an
“Incremental Facility” and collectively, “Incremental Facilities”) subject to
the following:

(i) with respect to any such Incremental Facility:

(A) the aggregate principal amount of all Incremental Facilities shall not
exceed FIFTY MILLION DOLLARS ($50,000,000);

(B) any such Incremental Facility shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or in such
lesser amounts as the Administrative Agent may approve in its sole discretion);

 

38



--------------------------------------------------------------------------------

(C) the Standard Conditions are satisfied;

(D) (1) the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
such representation or warranty is already qualified by materiality in which
case such representation and warranty shall be true and correct in all respects)
as of such earlier date, and except that for purposes of this Section 2.1(d),
the representations and warranties contained in Section 6.7 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1;

(E) no existing Lender shall be under any obligation to provide a commitment to
any Incremental Facility and any such decision whether to provide a commitment
to an Incremental Facility shall be in such Lender’s sole and absolute
discretion;

(F) any Person providing a commitment to an Incremental Facility shall be a
Lender or qualify as an Eligible Assignee and shall have executed a commitment
agreement or joinder reasonably satisfactory to the Administrative Agent;

(G) any such Incremental Facility shall be subject to receipt by the
Administrative Agent of:

(1) a certificate of the Borrower and each Guarantor dated as of the date of
such Incremental Facility signed by an Authorized Officer of the Borrower or
such Guarantor certifying and attaching the resolutions adopted by the Borrower
and each Guarantor approving or consenting to such Incremental Facility;

(2) a certificate of the Borrower dated as of the date of such Incremental
Facility signed by an Authorized Officer of the Borrower certifying that the
conditions in clauses (C) and (D) above are satisfied as of such date specified
therein;

(3) such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility; and

(4) customary opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing a
commitment to such Incremental Facility), dated as of the effective date of such
Incremental Facility;

 

39



--------------------------------------------------------------------------------

(ii) in the case of an Incremental Facility that is an increase in the Revolving
Commitments:

(A) such Incremental Facility shall be on the exact same terms and pursuant to
the exact same documentation applicable to the Revolving Commitments; and

(B) on the effective date of such Incremental Facility, the Borrower shall
(x) request a Borrowing to be funded solely by the Lenders party to such
Incremental Facility, and (y) use the proceeds thereof solely to prepay any
Revolving Loans owing under this Agreement on the date of any such increase in
the Revolving Commitments to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Revolving Commitments arising from any
nonratable increase in the Revolving Commitments under this Section.

(iii) in the case of an Incremental Facility that is an additional Term Loan:

(A) the maturity date for any additional Term Loan shall be as set forth in the
commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Term Loan A
Maturity Date or the maturity date of any other then existing Term Loan;

(B) the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith; provided that the Weighted Average Life to
Maturity of any such additional Term Loan shall not be less than the Weighted
Average Life to Maturity of the Term Loan A and any other then existing Term
Loan;

(C) if the All-In Yield on such Incremental Facility exceeds the All-In Yield on
the Revolving Commitments or any outstanding Term Loan by more than 50 basis
points (0.50%) per annum, then the Applicable Margin payable by the Borrower
with respect to the Revolving Commitments and such outstanding Term Loan shall
on the effective date of such Incremental Facility be increased to the extent
necessary to cause the All-In Yield on the Revolving Commitments or such
outstanding Term Loan to be 50 basis points (0.50%) less than the All-In Yield
on such Incremental Facility;

(D) such Incremental Facility shall share ratably in any mandatory prepayments
of any other Term Loan (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Loans) and shall have ratable voting
rights as the other Term Loans (or otherwise provide for more favorable voting
rights for the then outstanding Term Loans); and

(E) subject to the foregoing clauses, the other terms of such Incremental
Facility (including interest rate, interest rate margins, interest rate floors,
fees, original issue discount, call protection or prepayment penalty,
amortization and final maturity date) shall be as agreed by the Borrower and the
Persons providing such Incremental Facility and reasonably approved by the
Administrative Agent; provided that such terms and conditions shall not be more
restrictive than the terms and conditions applicable to any outstanding Term
Loan unless (x) the Lenders under any such outstanding Term Loan also receive
the benefit of such more restrictive terms or (y) any such provisions apply only
after the maturity date of such outstanding Term Loan.

 

40



--------------------------------------------------------------------------------

Any Incremental Facility and credit extensions thereunder shall constitute
Commitments and Credit Extensions under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents.

The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Credit Documents shall be
amended by an agreement in writing entered into by the Borrower, the Guarantors,
the Administrative Agent and each Person (including any existing Lender) that
agrees to provide a portion of such Incremental Facility (each, an “Incremental
Facility Amendment”), to the extent the Administrative Agent deems necessary in
order to establish the applicable Incremental Facility and to effect such other
changes agreed by the Borrower and the Persons providing such Incremental
Facility and approved by the Administrative Agent; provided, however, that the
Incremental Facility Amendment shall not affect any change described in Section
11.4(b) or (c) without the consent of each Person required to consent to such
change under such clause (it being agreed, however, that any Incremental
Facility will not, of itself, be deemed to effect any of the changes described
in Section 11.4(b) or (c) and that modifications to the definitions of
“Commitments”, “Term Loan Commitments”, “Loans” and “Required Lenders” or other
provisions relating to voting provisions to provide the Persons providing the
applicable Incremental Facility with the benefit of such provisions will not, by
themselves, be deemed to effect any of the changes described in Section 11.4(b)
or (c)).

Section 2.2 Swingline Loans.

(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided, that after giving effect to
the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swingline Loans.

(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

41



--------------------------------------------------------------------------------

(iii) With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by the Borrower) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to the Borrower on such
Credit Date in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

(iv) If for any reason Revolving Loans are not made pursuant to Section
2.2(b)(iii) in an amount sufficient to repay any amounts owed to the Swingline
Lender in respect of any outstanding Swingline Loans on or before the third
Business Day after demand for payment thereof by the Swingline Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon; provided that any such
participation purchased by a Lender shall be limited to an amount that would not
cause the Revolving Credit Exposure of such Lender (after giving effect to such
participation) to exceed such Lender’s Revolving Commitment. On the Business Day
that notice is provided by the Swingline Lender (or by the 11:00 a.m. on the
following Business Day if such notice is provided after 2:00 p.m.), each Lender
holding a Revolving Commitment shall deliver to the Swingline Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of the Swingline Lender. In order to evidence
such participation each Lender holding a Revolving Commitment agrees to enter
into a

 

42



--------------------------------------------------------------------------------

participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent.

(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

 

43



--------------------------------------------------------------------------------

Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Issuing Bank agrees to issue Letters of Credit
for the account of Holdings or any of its Subsidiaries in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter
of Credit shall be denominated in Dollars; (ii) the stated amount of each Letter
of Credit shall not be less than $50,000 or such lesser amount as is acceptable
to the Issuing Bank; (iii) after giving effect to such issuance, in no event
shall (x) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of Credit
Obligations exceed the Letter of Credit Sublimit; and (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of
(1) seven (7) days prior to the Revolving Commitment Termination Date, and
(2) the date which is one (1) year from the date of issuance of such standby
Letter of Credit. Subject to the foregoing (other than clause (iv)) the Issuing
Bank may agree that a standby Letter of Credit will automatically be extended
for one or more successive periods not to exceed one (1) year each, unless the
Issuing Bank elects not to extend for any such additional period; provided, no
Issuing Bank shall extend any such Letter of Credit if it has received written
notice that an Event of Default has occurred and is continuing at the time the
Issuing Bank must elect to allow such extension; provided, further, in the event
that any Lender is at such time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Bank’s Fronting Exposure with respect to such Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to Agents, the Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, an Issuing Bank shall issue the requested
Letter of Credit only in accordance with the Issuing Bank’s standard operating
procedures (including, without limitation, the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.3(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As

 

44



--------------------------------------------------------------------------------

between the Borrower and the Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by the Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, the Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of the Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against the Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

 

45



--------------------------------------------------------------------------------

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder; provided
that any such participation purchased by a Lender shall be limited to an amount
that would not cause the Revolving Credit Exposure of such Lender (after giving
effect to such participation) to exceed such Lender’s Revolving Commitment. In
the event that the Borrower shall fail for any reason to reimburse an Issuing
Bank as provided in Section 2.3(d), the Issuing Bank shall promptly notify each
Lender of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Revolving Commitment
Percentage. Each Lender shall make available to the Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
the Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of the Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event an Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.3(e) with respect to such honored drawing such
Lender’s Revolving Commitment Percentage of all payments subsequently received
by the Issuing Bank from the Borrower in reimbursement of such honored drawing
when such payments are received. Any such distribution shall be made to a Lender
at its primary address set forth below its name on Appendix B or at such other
address as such Lender may request.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense (other than that such drawing has been repaid) or other
right which Holdings or any Subsidiary or any Lender may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), the Issuing Bank, a Lender or any
other Person or, in the case of a Lender, against the Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Holdings or any of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any

 

46



--------------------------------------------------------------------------------

Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of Holdings or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of the Issuing Bank under the
circumstances in question, as determined by a court of competent jurisdiction in
a final, non-appealable order.

(g) Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless each Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel)
which each Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

(h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of Holdings, the Borrower shall be obligated
to reimburse the Issuing Bank hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of the Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

47



--------------------------------------------------------------------------------

(b) Availability of Funds.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

(b) Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with Section
2.1(d), in each case to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans, Swingline Loans or Term
Loans, as applicable.

Section 2.6 Scheduled Principal Payments.

(a) Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b) Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.

(c) Term Loan A. The principal amount of the Term Loan A shall be repaid in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:

 

Payment Dates

   Principal Amortization Payment  

March 31, 2017

   $ 937,500   

June 30, 2017

   $ 937,500   

September 30, 2017

   $ 937,500   

December 31, 2017

   $ 937,500   

March 31, 2018

   $ 937,500   

June 30, 2018

   $ 937,500   

September 30, 2018

   $ 937,500   

December 31, 2018

   $ 937,500   

March 31, 2019

   $ 1,406,250   

June 30, 2019

   $ 1,406,250   

September 30, 2019

   $ 1,406,250   

December 31, 2019

   $ 1,406,250   

March 31, 2020

   $ 1,406,250   

June 30, 2020

   $ 1,406,250   

September 30, 2020

   $ 1,406,250   

December 31, 2020

   $ 1,406,250   

March 31, 2021

   $ 1,875,000   

June 30, 2021

   $ 1,875,000   

September 30, 2021

   $ 1,875,000   

Term Loan A Maturity Date

    
  Outstanding Principal Balance of
Term Loan   
  

 

49



--------------------------------------------------------------------------------

(d) Additional Term Loans. The principal amount of any Term Loan established
after the Closing Date pursuant to Section 2.1(d)(iii) shall be repaid in
installments on the date and in the amounts set forth in the documents executed
and delivered by the Borrower pursuant to which such additional Term Loan is
established.

Section 2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans or the Term Loan A:

(A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or

(B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and

(ii) in the case of Swingline Loans, at the Swingline Rate (or with respect to
any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender);

(iii) in the case of any Term Loan established pursuant to Section 2.1(d)(iii),
at the percentages per annum specified in the lender joinder agreement(s) and/or
the commitment agreement(s) whereby such Term Loan is established.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof)), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

(c) In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight (8) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate

 

50



--------------------------------------------------------------------------------

Determination Date and each Index Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to each of the LIBOR Loans for which an interest rate is then being
determined (and for the applicable Interest Period in the case of Adjusted LIBOR
Rate Loans) and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.

(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations.

(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity.

(g) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of the Borrower at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is the lesser of
(y) two percent (2%) per annum in excess of the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(z) the Highest Lawful Rate.

 

51



--------------------------------------------------------------------------------

(h) Interest payable pursuant to Section 2.7(g) shall be computed on the basis
of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.7(g), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

Section 2.8 Conversion/Continuation.

(a) So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under Section
3.1(c) in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

Section 2.9 Default Rate of Interest.

(a) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

 

52



--------------------------------------------------------------------------------

(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(c) During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.10 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which the Aggregate Revolving Commitments exceeds the
Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swingline Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments.

 

53



--------------------------------------------------------------------------------

(b) Letter of Credit Fees.

(i) Standby Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each standby Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (collectively, the “Letter of Credit Fees”). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiration date
thereof and thereafter on demand; provided that (1) no Letter of Credit Fees
shall accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.

(ii) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to each Issuing Bank for its own account a
fronting fee with respect to each standby Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(c) Other Fees. The Borrower shall pay to Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.

 

54



--------------------------------------------------------------------------------

Section 2.11 Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):

(A) with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount;

(B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

(C) with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
by telefacsimile or telephone to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.12(a).

(b) Voluntary Commitment Reductions.

(i) The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of

 

55



--------------------------------------------------------------------------------

any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.

(c) Mandatory Prepayments.

(i) Revolving Commitments. If at any time the Total Revolving Outstandings shall
exceed the Aggregate Revolving Commitments, immediate prepayment will be made on
or in respect of Revolving Loans and/or Swingline Loans and/or Cash
Collateralize the Letter of Credit Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the Letter of Credit Obligations pursuant to this Section
2.11(c)(i) unless, after the prepayment in full of the Revolving Loans and
Swingline Loans, the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Asset Sale or Involuntary Disposition by Holdings or any of its
Subsidiaries that are not reinvested in property that is useful in the business
of the Borrower and its Subsidiaries within 180 days of such Asset Sale or
Involuntary Disposition; provided that if, prior to the expiration of such 180
day period, the Borrower, directly or through one or more of the Subsidiaries of
Holdings that is a Credit Party, shall have entered into a binding agreement
providing for such investment on or prior to the expiration of an additional 90
day period, such 180 day period shall be extended to the date provided for such
investment in such binding agreement (it being understood that, in each case,
such prepayment shall be due immediately upon the expiration of such
reinvestment period to the extent not reinvested).

(iii) Debt Transactions. Prepayment will be made on the Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds from any Debt
Transactions on the Business Day following receipt thereof.

(iv) Excess Cash Flow. Prepayment will be made on the Obligations no less than
five (5) Business Days following delivery of each annual Compliance Certificate
delivered under Section 7.1(c), commencing with the Fiscal Year ending December
31, 2017, in an amount equal to the difference of (x) fifty percent (50%) of
Consolidated Excess Cash Flow for the immediately preceding Fiscal Year minus
(y) optional prepayments of Term Loans minus (z) optional prepayments of
Revolving Loans for which there has been a permanent reduction of Revolving
Commitments pursuant to Section 2.11(b) in the amount of such optional
prepayment of Revolving Loans; provided that no such payment shall be required
under this clause (iv) in respect of a Fiscal Year, if the Consolidated Leverage
Ratio as of the last day of such Fiscal Year is less than or equal to 2.75:1.0.

(v) Equity Cure Proceeds. Prepayment will be made on the Obligations in an
aggregate amount equal to 100% of the Cure Amount immediately upon the receipt
by Holdings of cash proceeds from the issuance of any Permitted Equity Interests
made pursuant to the exercise of a Cure Right.

 

56



--------------------------------------------------------------------------------

Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:

(a) Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower; provided that in the case of prepayments on the Term Loans,
(i) the prepayment will be applied ratably to the Term Loans then outstanding
and (ii) with respect to each Term Loan then outstanding, the prepayments will
be applied to remaining principal installments thereunder on a pro rata basis.

(b) Mandatory Prepayments. Mandatory prepayments will be applied as follows:

(i) Mandatory prepayments in respect of the Revolving Commitments under Section
2.11(c)(i) above shall be applied to the respective Revolving Obligations as
appropriate but without a permanent reduction thereof.

(ii) Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2.11(c)(ii) above, Debt Transactions under Section
2.11(c)(iii), Consolidated Excess Cash Flow under Section 2.11(c)(iv) and Equity
Cure Proceeds under Section 2.11(c)(v), shall be applied as follows: first,
ratably to the Term Loans, until paid in full, and then to the Revolving
Obligations without a permanent reduction thereof. Mandatory prepayments with
respect to each of the Term Loans will be applied to remaining principal
installments thereunder on a pro rata basis.

(c) Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

Section 2.13 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. If any such payment is not
made when due, the Administrative Agent shall, and the Borrower hereby
authorizes the Administrative Agent to, debit a deposit account of Holdings or
any of its Subsidiaries held with the Administrative Agent or any of its
Affiliates and designated for such purpose by Holdings or such Subsidiary in
order to cause timely payment to be made to the Administrative Agent of all
principal, interest and fees due hereunder or under any other Credit Document
(subject to sufficient funds being available in its accounts for that purpose).

(b) Payments hereunder and under any other Credit Document shall be delivered to
the Administrative Agent, for the account of the Lenders, not later than 2:00
p.m. on the date due at the Principal Office of the Administrative Agent or via
wire transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day.

(c) All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

57



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to Holdings or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

58



--------------------------------------------------------------------------------

Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, such Defaulting Lender’s Fronting Exposure with respect to any issued
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with Section 2.16(a)(iv). If such reallocation cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) Cash Collateralize the Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Bank
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and the Issuing Bank or Swingline
Lender, as applicable, may agree, in its sole discretion, that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

 

59



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause
(b) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

60



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in Section
2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no

 

61



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.17 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
(e) any Disqualified Institution becomes a Lender in violation of Section 11.5,
or (f) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5), all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and

 

62



--------------------------------------------------------------------------------

delivery of an Assignment Agreement in connection therewith, but the replacement
and removal provisions of this Section shall be effective regardless of whether
an Assignment Agreement shall have been given.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.18 MIRE Events. Each of the parties hereto acknowledges and agrees
that, if any real property of a Loan Party is subject to a Mortgage, any
increase, extension or renewal of any of the Commitments or Loans (including the
provision of any Incremental Facility pursuant to Section 2.1 or otherwise, but
excluding (a) any continuation or conversion of Loans under Section 2.8, (b) the
making of any revolving Loans or Swingline Loans and (c) the issuance, renewal
or extension of Letters of Credit) shall be subject to (and conditioned
upon) (i) the prior delivery of all flood hazard determination certifications
and, to the extent such property constitutes a Flood Hazard Property,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Flood Hazard Property as required by
Applicable Laws and as otherwise reasonably required by the Administrative Agent
or any Lender and (ii) the Administrative Agent shall have received written
confirmation from each Lender that flood insurance due diligence and flood
insurance compliance has been completed by such Lender.

Section 3 YIELD PROTECTION

Section 3.1 Making or Maintaining LIBOR Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London

 

63



--------------------------------------------------------------------------------

interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 2.17; or
(iii) if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

(d) Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

 

64



--------------------------------------------------------------------------------

(e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

(f) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f).

Section 3.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

65



--------------------------------------------------------------------------------

(b) Capital and Liquidity Requirements. If any Lender, the Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the circumstances giving
rise thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, delivers to the Borrower the
certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.3 Taxes.

(a) Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank and the term “Applicable Law” shall include FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such

 

66



--------------------------------------------------------------------------------

deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the amount of any such payment or liability delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(ii) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (ii).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and

 

67



--------------------------------------------------------------------------------

submission of such documentation (other than such documentation set forth in
clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E (or W-8BEN as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E (or W-8BEN as applicable); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

 

68



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

69



--------------------------------------------------------------------------------

Section 3.4 Mitigation Obligations; Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.2, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or Section 3.3, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 4 GUARANTY

Section 4.1. The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

Section 4.2 Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent

 

70



--------------------------------------------------------------------------------

permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 4.3 Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

71



--------------------------------------------------------------------------------

Section 4.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

Section 4.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

Section 4.6 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

Section 4.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

Section 4.8 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

72



--------------------------------------------------------------------------------

Section 5 CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent to Initial Credit Extensions. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:

(a) Executed Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

(b) Organizational Documents. Receipt by the Administrative Agent of the
following:

(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

(ii) Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

(iii) Good Standing Certificate. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate
from an Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming,
among other things, (A) all consents, approvals, authorizations, registrations,
or filings required to be made or obtained by the Borrower and the other Credit
Parties, if any, in connection with this Agreement and the other Credit
Documents and the transactions contemplated herein and therein have been
obtained and are in full force and effect, (B) no investigation or inquiry by
any Governmental Authority regarding this Agreement and the other Credit
Documents and the transactions contemplated herein and therein is ongoing,
(C) since December 31, 2015, there has been no event or circumstance which could
reasonably be expected to have a Material Adverse Effect, (D) the most-recent
annual audited financial statements were prepared in accordance with GAAP
consistently applied, except as noted therein, and fairly presents in all
material respects the financial condition and results from operations of
Holdings and its Subsidiaries, (E) Holdings and its Subsidiaries, taken as a
whole on a consolidated basis, are Solvent after giving effect to the Closing
Date Redemption and the transactions contemplated hereby and the incurrence of
Indebtedness related thereto and (F) the conditions set forth in Sections 5.2(c)
and (d) have been met as of the Closing Date.

(d) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

 

73



--------------------------------------------------------------------------------

(e) Personal Property Collateral. Receipt by the Collateral Agent of the
following:

(i) UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent.

(ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent.

(iii) Pledged Equity Interests. Original certificates evidencing any
certificated Equity Interests pledged as collateral, together with undated stock
transfer powers executed in blank.

(iv) Evidence of Insurance. Certificates of insurance for casualty, liability
and any other insurance required by the Credit Documents, identifying the
Collateral Agent as lender’s loss payee with respect to the casualty insurance
and additional insured with respect to the liability insurance, as appropriate.

(f) Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.

(g) Refinance of Existing Indebtedness. Holdings and its Subsidiaries shall have
repaid (or arrangements shall have been made for such repayment in connection
with the initial funding on the Closing Date) all outstanding Indebtedness
(other than Indebtedness permitted under Section 8.1) (the “Existing
Indebtedness”) and terminated all commitments to extend credit with respect to
the Existing Indebtedness, and all Liens securing the Existing Indebtedness
shall have been released (or arrangements shall have been made for such
termination and release in connection with the initial funding on the Closing
Date).

(h) Closing Date Redemption. The Closing Date Redemption shall have been
consummated substantially concurrently with closing.

(i) Consolidated Funded Debt to Consolidated EBITDA. Receipt by the
Administrative Agent of a compliance certificate, with reasonably detailed
calculations, demonstrating that, after giving effect to the Closing Date
Redemption and the other transactions contemplated herein on a Pro Forma Basis,
the ratio of Consolidated Funded Debt to Consolidated EBITDA on the Closing Date
recalculated for the period of 12-months ending November 30, 2016, is less than
or equal to 3.0:1.0. For purposes of this ratio on the Closing Date,
Consolidated EBITDA for the period of 12-months ending November 30, 2016 shall
be deemed to be $35,793,098.

(j) Fees and Expenses. The Administrative Agent shall have confirmation that all
reasonable out-of-pocket fees and expenses (and all filing and recording fees
and taxes) invoiced and required to be paid on or before the Closing Date have
been paid, including the reasonable out-of-pocket fees and expenses of counsel
for the Administrative Agent.

(k) Patriot Act; Anti-Money Laundering Laws. The provision by the Credit Parties
of all documentation and other information that the Administrative Agent or any
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

74



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.2 Conditions to Each Credit Extension. The obligation of each Lender
to fund its Term Loan Commitment Percentage or Revolving Commitment Percentage
of any Credit Extension on any Credit Date, including the Closing Date, are
subject to the satisfaction, or waiver in accordance with Section 11.4, of the
following conditions precedent:

(a) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;

(b) after making the Credit Extension requested on such Credit Date, (i) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect;

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality in which case such representation and warranty shall be
true and correct in all respects) on and as of that date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (except to the extent such representation or
warranty is already qualified by materiality in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date;

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Required Lenders, such request is warranted under the
circumstances.

Section 6 REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender on the Closing Date and
on each Credit Date as follows:

Section 6.1 Organization; Requisite Power and Authority; Qualification. Each
Credit Party and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
on Schedule 6.1, (b) has all requisite power and authority to own

 

75



--------------------------------------------------------------------------------

and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not reasonably be expected to have, a Material Adverse Effect.

Section 6.2 Equity Interests and Ownership. The Equity Interests of each Credit
Party and its Subsidiaries have been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 6.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment,
buy-sell, voting trust or other shareholder agreement or other agreement to
which any Subsidiary is a party requiring, and there is no membership interest
or other Equity Interests of any Subsidiary outstanding which upon conversion or
exchange would require, the issuance by any Subsidiary of any additional
membership interests or other Equity Interests of any Subsidiary or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any Subsidiary. Schedule 6.2 correctly sets forth the ownership interest of each
Credit Party in its Subsidiaries as of the Closing Date.

Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 6.4 No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any material provision of any Applicable Laws relating to any Credit
Party or any of its Subsidiaries, any of the Organizational Documents of any
Credit Party or any of its Subsidiaries, or any material provision of any order,
judgment or decree of any court or other agency of government binding on any
Credit Party or any of its Subsidiaries; (b) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party or any of its Subsidiaries (other than any Liens created under any
of the Credit Documents in favor of the Collateral Agent for the benefit of the
holders of the Obligations); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any Material
Contract of any Credit Party or any of its Subsidiaries, except for such
approvals or consents which have been obtained on or before the Closing Date.

Section 6.5 Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority except for filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing Date.

Section 6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.

 

76



--------------------------------------------------------------------------------

Section 6.7 Financial Statements.

(a) The audited consolidated balance sheet of Holdings and its Subsidiaries for
the most recent Fiscal Year ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
for the most recent Fiscal Quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of
Holdings and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

(c) The consolidated forecasted balance sheet and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 7.1(d) were
prepared based on good faith estimates and assumptions made by the management of
Holdings; provided, that the such financial statements are not to be viewed as
facts and that actual results during the period or periods covered by such
financial statements may differ and that the differences may be material.

Section 6.8 No Material Adverse Effect; No Default.

(a) No Material Adverse Effect. Since December 31, 2015, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

(b) No Default. No Default has occurred and is continuing.

Section 6.9 Tax Matters. Each Credit Party and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their respective
properties, assets, income, businesses and franchises otherwise due and payable,
except those being actively contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

Section 6.10 Properties.

(a) Title. Each of the Credit Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all

 

77



--------------------------------------------------------------------------------

other personal property), all of their respective properties and assets
reflected in their financial statements and other information referred to in
Section 6.7 and in the most recent financial statements delivered pursuant to
Section 7.1, in each case except for assets disposed of since the date of such
financial statements as permitted under Section 8.8. All such properties and
assets are free and clear of Liens other than Permitted Liens.

(b) Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets of the Credit Parties.

(c) Flood Hazard Property. The Credit Parties have delivered to the
Administrative Agent evidence as to (i) whether such real property listed on
Schedule 6.10(b) is a Flood Hazard Property and (ii) if such real property is a
Flood Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of Holdings and its Subsidiaries evidencing flood insurance required
by the Flood Disaster Protection Act and otherwise satisfactory to the
Administrative Agent and each Lender and naming the Administrative Agent and its
successors and/or assigns as sole loss payee on behalf of the Lenders;

(d) Intellectual Property. Each Credit Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person.

Section 6.11 Environmental Matters. No Credit Party nor any of its Subsidiaries
nor any of their respective current Facilities (solely during and with respect
to such Person’s ownership thereof) or operations, and to their knowledge, no
former Facilities (solely during and with respect to any Credit Party’s or its
Subsidiary’s ownership thereof), are subject to any outstanding order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and no Credit Party’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste, except in compliance with
Environmental Law. Compliance with all current requirements pursuant to or under
Environmental Laws could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

Section 6.12 No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, except
in each case where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

Section 6.13 No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings, individually or in the aggregate, that (a) purport to affect or
pertain to this Agreement or any other Credit Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Subsidiaries is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 6.14 Information Regarding the Credit Parties and their Subsidiaries.
Set forth on Schedule 6.14, is the jurisdiction of organization, the exact legal
name (and for the prior five (5) years or since the date of its formation has
been) and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Credit Party and each of its Subsidiaries as of the
Closing Date.

Section 6.15 Governmental Regulation.

(a) No Credit Party or any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940. No Credit Party or any of its Subsidiaries
is an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

(b) No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. No Credit
Party or any of its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act. No Credit Party or any of its Subsidiaries (i) is a blocked person
described in Section 1 of the Anti- Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

(c) Each Credit Party and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Credit
Party, its Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions, and such Credit Party and its Subsidiaries
and, to the knowledge of each Credit Party or its Subsidiaries, their respective
officers, employees, directors and agents, are in compliance with applicable
Sanctions and are not engaged in any activity that would reasonably be expected
to result in any Credit Party being designated as a Sanctioned Person. None of
the Credit Parties, their Subsidiaries and their respective Affiliates is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

(d) None of the Credit Parties and their Subsidiaries or, to the knowledge of
each Credit Party or its Subsidiaries, any of their respective directors,
officers, employees or Affiliates (i) is a Sanctioned Person, (ii) has any of
its assets located in a Sanctioned Country, or (iii) derives any of its
operating income from investments in, or transactions with Sanctioned Persons.

 

79



--------------------------------------------------------------------------------

The proceeds of any Credit Extension or other transaction contemplated by this
Agreement or any other Credit Document have not been used (x) in violation of
any Sanctions, (y) to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or (z) in any other manner that would result in a violation of Sanctions
by any Person (including the Administrative Agent, the Collateral Agent, the
Lenders or any other Person participating in the Credit Extensions, whether as
an underwriter, advisor, investor or otherwise).

(e) Each of the Credit Parties and their Subsidiaries and, to the knowledge of
each Credit Party and its Subsidiaries, each of their respective directors,
officers, employees and Affiliates, is in compliance with Anti-Corruption Laws.
Each Credit Party and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws. None of the Credit Parties or their respective
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or any of its Subsidiaries or to any other
Person, in violation of any Anti-Corruption Law. No part of the proceeds of any
Credit Extension or other transaction contemplated by this Agreement or any
other Credit Document will violate Anti-Corruption Laws.

(f) To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).

(g) No Credit Party or any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension made to such Credit Party will be used (i) to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or
(ii) to finance or refinance any (A) commercial paper issued by such Credit
Party or (B) any other Indebtedness, except for Indebtedness that such Credit
Party incurred for general corporate or working capital purposes including,
without limitation, the financing of Permitted Acquisitions. Following the
application of the proceeds of any Credit Extension, not more than 25% of the
value of the assets (of Holdings and its Subsidiaries) subject to the provisions
of Section 8.2 or Section 8.8 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.1(b) will
be Margin Stock.

(h) No Credit Party is an EEA Financial Institution.

Section 6.16 Employee Matters. No Credit Party nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against such Credit Party or any of its Subsidiaries, threatened against any of
them before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Credit Party or

 

80



--------------------------------------------------------------------------------

any of its Subsidiaries or threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving any Credit Party or any of its
Subsidiaries, and (c) no union representation question existing with respect to
the employees of any Credit Party or any of its Subsidiaries and, to the best
knowledge of each Credit Party, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.

Section 6.17 Pension Plans. (a) Except as could not reasonably be expected to
have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Pension Plan to
lose its qualified status except where such event could not reasonably be
expected to result in a Material Adverse Effect, (c) except as could not
reasonably be expected to have a Material Adverse Effect, no liability to the
PBGC (other than required premium payments), the Internal Revenue Service, any
Pension Plan (other than in the ordinary course) or any trust established under
Title IV of ERISA has been incurred by any Credit Party, any of its Subsidiaries
or any of their ERISA Affiliates, (d) except as would not reasonably be expected
to result in liability to any Credit Party or any of its Subsidiaries in excess
of $1,000,000, no ERISA Event has occurred, and (e) except to the extent
required under Section 4980B of the Internal Revenue Code and Section 601 et
seq. of ERISA or similar state laws and except as could not reasonably be
expected to have a Material Adverse Effect, no Pension Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any Credit Party or any of its Subsidiaries.

Section 6.18 Solvency. The Credit Parties and their Subsidiaries taken as a
whole on a consolidated basis are and, upon the incurrence of any Credit
Extension on any date on which this representation and warranty is made, will
be, Solvent.

Section 6.19 Compliance with Laws.

(a) Each Credit Party and its Subsidiaries is in compliance with (a) the Patriot
Act and OFAC rules and regulations as provided in Section 6.15 and (b) except
such non-compliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, all other Applicable Laws. Each Credit Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect.

(b) No Credit Party or any of its Subsidiaries, nor, to the knowledge of any
Credit Party, any representative or Person acting on any of their behalf, is the
subject of any pending or, to the knowledge of each Credit Party, threatened
investigation in respect of any Credit Party or any of its Subsidiaries or any
Company Compound, by the FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto. No Credit Party
or any of its Subsidiaries nor to the knowledge of any Credit Party, any
representative acting on any of their behalf has been convicted of any crime or
engaged in any conduct that could reasonably be

 

81



--------------------------------------------------------------------------------

expected to result in a debarment or exclusion (i) under 21 U.S.C. § 335a or
(ii) any similar Applicable Law, nor has any Credit Party or any of its
Subsidiaries or, to the knowledge of any Credit Party, any representative acting
on any of their behalf been debarred or excluded under any such law. No claims,
actions, proceedings or investigations that would reasonably be expected to
result in such a debarment or exclusion are pending or, to the knowledge of any
Credit Party, threatened against any Credit Party or any of its Subsidiaries or
any of their respective directors, officers, employees or agents. For purposes
herein, “Company Compound” refers to any product of a Credit Party or any of its
Subsidiaries or any product in development for any of them.

Section 6.20 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of any Credit Party
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and pro forma financial information
contained in such materials) contains any untrue statement of a material fact or
omits to state a material fact (known to any Credit Party, in the case of any
document not furnished by any of them) necessary in order to make the statements
contained herein or therein, taken as a whole, not misleading in any material
manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. There are no facts known to the Credit Parties
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders.

Section 6.21 Insurance.

(a) The properties of the Credit Parties and their Subsidiaries are insured with
financially sound and licensed insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Credit Party or the
applicable Subsidiary operates. The insurance coverage of the Credit Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.21.

(b) Each Credit Party and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

Section 6.22 Pledge and Security Agreement. The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the holders of the Obligations, a legal, valid and enforceable security interest
in the Collateral identified therein, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law), and the Pledge and Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (other than Permitted
Liens) (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a

 

82



--------------------------------------------------------------------------------

certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (iii) with respect to
any such Collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor
(to the extent such security interest can be perfected by filing under the UCC).

Section 6.23 Mortgages. Each of the Mortgages, if any, is effective to create in
favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets identified therein in conformity with Applicable Laws, except to the
extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when the
Mortgages, if any, and UCC financing statements in appropriate form are duly
recorded at the locations identified in the Mortgages, and recording or similar
taxes, if any, are paid, the Mortgages shall constitute a legal, valid and
enforceable Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Real Estate Assets, in each case prior and
superior in right to any other Lien (other than Permitted Liens).

Section 7 AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated (other than (x) obligations under Secured Swap
Agreements not yet due and payable and (y) contingent indemnification
obligations not yet due and payable), such Credit Party shall, and shall cause
each of its Subsidiaries to:

Section 7.1 Financial Statements and Other Reports. In the case of Holdings,
deliver to the Administrative Agent:

(a) Quarterly Financial Statements for Holdings and its Subsidiaries. As soon as
available, and in any event within forty-five (45) days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of Holdings or if earlier,
the date such information is filed with the SEC, commencing with the Fiscal
Quarter in which the Closing Date occurs, the consolidated balance sheets of
Holdings and its Subsidiaries as of the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
consistent in all material respects with the manner of presentation of the
financial statements referred to in Section 6.7(b) as of the Closing Date,
together with a Financial Officer Certification with respect thereto;

(b) Audited Annual Financial Statements for Holdings and its Subsidiaries. As
soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year of Holdings or if earlier, the date such information is filed
with the SEC, commencing with the Fiscal Year in which the Closing Date occurs,
(i) the consolidated balance sheets of Holdings and its Subsidiaries as of the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail and consistent in all
material respects with the manner of presentation of the financial statements
referred to in Section 6.7(a) as of the Closing Date, together with a Financial
Officer Certification with respect thereto; and (ii) with respect to such

 

83



--------------------------------------------------------------------------------

consolidated financial statements a report thereon prepared by independent
certified public accountants of recognized national standing selected by
Holdings, and reasonably satisfactory to the Administrative Agent, which report
and/or the accompanying financial statements shall be unqualified and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as of the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(c) Compliance Certificate. Together with each delivery of the financial
statements of Holdings and its Subsidiaries pursuant to clauses (a) and (b) of
Section 7.1 a duly executed and completed Compliance Certificate;

(d) Annual Budget. Within sixty (60) days following the beginning of each Fiscal
Year of the Borrower, commencing with the Fiscal Year commencing January 1,
2018, financial forecasts prepared by management of Holdings, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for such Fiscal Year
(including the Fiscal Year(s) in which the Term Loan A Maturity Date, the
maturity date of any Term Loan established after the Closing Date and the
Revolving Commitment Termination Date occur);

(e) Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Credit Party’s
legal name, (ii) in such Credit Party’s corporate structure, (iii) in such
Credit Party’s Federal Taxpayer Identification Number or (iv) in such Credit
Party’s jurisdiction of incorporation, formation or organization, as applicable.

(f) Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Holdings may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to Section 7.1(a), (b) or (f) shall
be deemed to have been delivered on the date (i) on which Holdings files such
documents with the SEC or posts such documents, or provides a link thereto on
Holdings’ website; or (ii) on which such documents are posted on Holdings’
behalf on SyndTrak or another similar website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided further that: upon
written request by the Administrative Agent, Holdings shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender. Notwithstanding anything to the contrary, as to any information
contained in materials furnished pursuant to this Section 7.1(f), Holdings shall
not be separately required to furnish such information under Sections 7.1(a) or
(b) above or pursuant to any other requirement of this Agreement or any other
Credit Document.

(g) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Credit Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Credit Party with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 9.1(b), or (iii) the
occurrence of any Material Adverse Effect, a certificate of its Authorized
Officers specifying the

 

84



--------------------------------------------------------------------------------

nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition or change, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice thereof and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) (1) promptly upon the
reasonable request of the Administrative Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates with respect to each Pension Plan; and (2) promptly after their
receipt, copies of all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event;

(i) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each material notice or other correspondence
received from the Securities and Exchange Commission (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and

(j) Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders, if any, other than
Holdings or another Subsidiary of Holdings, provided that no Credit Party shall
be required to deliver to the Administrative Agent or any Lender the minutes of
any meeting of its Board of Directors, and (ii) such other information and data
with respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by the Administrative Agent or the Required Lenders.

(k) Management Letters. Promptly after the receipt thereof by Holdings or the
Borrower or any of their respective Subsidiaries (other than any Immaterial
Subsidiary), a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto.

Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of Holdings setting forth
details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

Section 7.2 Existence. Each Credit Party will, and will cause each of its
Subsidiaries (other than any Immaterial Subsidiary) to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business, except to the extent permitted by
Section 8.8 or constituting an Asset Sale hereunder; provided that no Credit
Party (other than Holdings and the Borrower with respect to existence) or any of
its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

85



--------------------------------------------------------------------------------

Section 7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay (a) all federal, state and other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (ii) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. No Credit Party shall, nor shall it permit any of the
Subsidiaries of Holdings to, file or consent to the filing of any consolidated
income tax return with any Person (other than Holdings or any Subsidiary).

Section 7.4 Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

Section 7.5 Insurance.

(a) The Credit Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, casualty insurance, such public liability
insurance, third party property damage insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the each
Credit Party and its Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to any
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as are customary for such Persons.

(b) Without limiting the generality of the foregoing, each of Holdings and its
Subsidiaries will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System and otherwise satisfactory to the Administrative Agent
and each Lender. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the holders of the Obligations, as an additional insured
thereunder as its interests may appear, and (ii) in the case of each property
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the holders of the Obligations, as the loss payee
thereunder and provides for at least thirty (30) days’ prior written notice (or
such shorter prior written notice as may be agreed by the Collateral Agent in
its reasonable discretion) to the Collateral Agent of any modification or
cancellation of such policy.

Section 7.6 Inspections. Each Credit Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representative or independent contractor
of the Administrative Agent, the Collateral Agent and each Lender to visit and
inspect any of its properties, to conduct field audits, to examine its
corporate, financial and accounting records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided,

 

86



--------------------------------------------------------------------------------

however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per year and that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
authorized representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

Section 7.7 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 7.8 Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (a) for general corporate and working capital purposes or for
capital expenditures, (b) to refinance the Existing Indebtedness, including the
payment of any prepayment fee or premium, however characterized, (c) to finance
the Closing Date Redemption and/or (d) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of Applicable Laws
or of any Credit Document.

Section 7.9 Environmental Compliance. Use and operate all of its Facilities in
compliance with all Environmental Laws, keep all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and handle all
Hazardous Materials in compliance with all Environmental Laws, in each case
except where the failure to comply with the terms of this Section 7.10 could not
be reasonably expected to have a Material Adverse Effect.

Section 7.10 Additional Real Estate Assets.

(a) In the event that any Credit Party owns or acquires a Real Estate Asset,
then such Credit Party, (i) shall promptly notify the Administrative Agent and
each Lender that such Real Estate Asset is required to be mortgaged pursuant to
the Credit Documents and (ii) no later than forty-five (45) days (or such longer
period as may be agreed in writing by the Collateral Agent) after acquiring such
Real Estate Asset shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such Mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in clause (b)
immediately below that the Collateral Agent shall reasonably request to create
in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in such Real Estate Asset.
The Administrative Agent may, in its reasonable judgment, grant extensions of
time for compliance or exceptions with respect to the provisions of this
Section 7.10 by any Credit Party. In addition to the foregoing, the applicable
Credit Party shall, at the request of the Required Lenders, deliver, from time
to time, to the Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which the Collateral Agent has
been granted a Lien. Notwithstanding the foregoing, no Credit Party will pledge
any Real Estate Asset to the Administrative Agent unless and until each Lender
has confirmed to the Administrative Agent that all flood insurance due diligence
and flood insurance compliance required by such Lender has been completed.

(b) In order to create in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on, and security interest in, any Real
Estate Asset that is prior and superior in right to any other Lien (other than
Permitted Liens), the Administrative Agent and the Collateral Agent shall have
received from the Borrower with respect to such Real Estate Asset:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Real Estate
Asset;

 

87



--------------------------------------------------------------------------------

(ii) a customary opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) in the state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent (each, a “Title Policy”) with respect to such Real Estate
Asset, in amounts not less than the fair market value of such Real Estate Asset,
together with a title report issued by a title company with respect thereto and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Collateral Agent and (B) evidence reasonably satisfactory to the Collateral
Agent that the Borrower has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgage for such Real Estate Asset in
the appropriate real estate records;

(iv) a recently issued flood zone determination certificate;

(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent;

(vi) if requested by the Collateral Agent, ALTA surveys of such Real Estate
Asset; and

(vii) reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset.

Section 7.11 Pledge of Personal Property Assets.

(a) Equity Interests. The Borrower and each other Credit Party shall cause
(i) one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary and (ii) sixty-five percent (65%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in the case of each Foreign Subsidiary that is directly owned by
any Credit Party or any Domestic Subsidiary to be subject at all times to a
first priority lien (subject to any Permitted Lien) in favor of the Collateral
Agent, for the benefit of the Lenders, pursuant to

 

88



--------------------------------------------------------------------------------

the terms and conditions of the Collateral Documents, together with customary
opinions of counsel and any filings and deliveries or other items reasonably
requested by the Collateral Agent necessary in connection therewith (to the
extent not delivered on the Closing Date) to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Collateral
Agent.

(b) Personal Property. The Borrower and each other Credit Party shall (i) cause
all of its owned and leased personal property (other than Excluded Property) to
be subject at all times to first priority (subject to any Permitted Lien),
perfected Liens in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
customary opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Collateral Agent’s
Liens thereunder) and other items reasonably requested by the Collateral Agent
necessary in connection therewith to perfect the security interests therein, all
in form, content and scope reasonably satisfactory to the Collateral Agent.

(c) Landlord Consents. The Credit Parties shall use commercially reasonable
efforts to obtain Collateral Access Agreements with respect to the Credit
Parties’ locations in Fort Myers, FL, Aliso Viejo, CA, Houston, TX and any other
leased locations reasonably requested by the Collateral Agent where sole copies
of corporate records or material amounts of personal property of any of the
Credit Parties are maintained.

(d) Deposit Accounts.

(i) Subject to clause (ii) of this Section 7.11(d), maintain each Credit Party’s
primary deposit relationship, including operating and cash management services
with the Administrative Agent.

(ii) Within 90 days of the Closing Date (or such longer period approved by the
Administrative Agent in its sole discretion), obtain account control agreements
in form and substance reasonably satisfactory to the Administrative Agent on
each deposit account and securities account owned by any Credit Party other than
(A) Excluded Accounts and (B) deposit accounts maintained with the
Administrative Agent.

(iii) (A) Instruct each obligor in respect of Government Receivables to make
payment directly to a Government Receivables Account and if any such obligor
makes payment in any other manner, immediately (and in any event within three
Business Days) transfer such payment to a Government Receivables Account.

(B) Within 90 days of the Closing Date (or such longer period approved by the
Administrative Agent in its sole discretion), with respect to each Government
Receivables Account, obtain an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, between the financial institution
maintaining such Government Receivables Account, the Administrative Agent and
the applicable Credit Party in which such parties agree (i) such financial
institution will not enter into any agreement in which it agrees to comply with
instructions originated by any Person (other

 

89



--------------------------------------------------------------------------------

than the applicable Credit Party) directing disposition of funds in such
Government Receivables Account and (ii) such financial institution will wire
transfer on a daily basis in immediately available funds all funds received or
deposited into such Government Receivables Account to an Approved Deposit
Account.

Section 7.12 Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

Section 7.13 Additional Subsidiaries.

Within thirty (30) days after the acquisition or formation of any Subsidiary,
the Credit Parties shall:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Credit Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) cause such Subsidiary (other than an Excluded Foreign Subsidiary or any
Immaterial Subsidiary) to (i) become a Guarantor by executing and delivering to
the Administrative Agent a Guarantor Joinder Agreement or such other documents
as the Administrative Agent shall deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
Sections 5.1(b) and (e) and customary opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope satisfactory to the Administrative
Agent.

Section 7.14 Interest Rate Protection. Enter into, within ninety (90) days
following the Closing Date (or such longer period approved by the Administrative
Agent in its sole discretion), and maintain one or more Swap Agreements on such
terms as shall be reasonably satisfactory to the Administrative Agent, the
effect of which shall be to fix or limit the interest cost for a period of three
(3) years from the Closing Date with respect to a notional amount equal to at
least fifty percent (50%) of the aggregate principal amount of the Term Loans
outstanding.

Section 8 NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied (other than (x) obligations under
Secured Swap Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), and the Commitments
hereunder shall have expired or been terminated, such Credit Party shall, and
shall cause each of its Subsidiaries to:

Section 8.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:

(a) the Obligations;

(b) intercompany Indebtedness permitted under Section 8.5;

 

90



--------------------------------------------------------------------------------

(c) Guarantees with respect, in each case, to Indebtedness otherwise permitted
to be incurred pursuant to this Section 8.1; provided, that if the Indebtedness
that is being guarantied is unsecured and/or subordinated to the Obligations,
the guaranty shall also be unsecured and/or subordinated to the Obligations to
at least the same degree that the guarantied Indebtedness is subordinated to the
Obligations;

(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or surety bonds or performance bonds securing the
performance of the Borrower or any such Subsidiary pursuant to such agreements,
in connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Holdings or any of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

(g) Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (g) shall not exceed at any time the greater of (1) $30,000,000 and
(2) seventy-five percent (75%) of Consolidated EBITDA (calculated on a Pro Forma
Basis) for the four Fiscal Quarter period most recently ended for which
financial statements have been delivered to the Administrative Agent in
accordance with Section 7.1(a) and (b);

(h) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);

(i) Indebtedness representing deferred compensation to officers, directors,
employees of Holdings and its Subsidiaries; and

(j) unsecured Indebtedness incurred by Holdings (“Permitted Subordinated
Holdings Debt”); provided that (i) the Standard Conditions are satisfied;
(ii) no principal payment or prepayment with respect to such Indebtedness shall
be due earlier than 180 days after the Term Loan A Maturity Date, (iii) except
to the extent permitted by Section 8.12, Holdings shall not pay, and the holders
of such Indebtedness shall not receive, any payments in cash with respect to
such Indebtedness during the term of this Agreement, (iv) the payment of all
obligations arising in respect of such Indebtedness shall be subordinated in
full to the payment of the Obligations pursuant to a subordination agreement
satisfactory to the Administrative Agent and (v) the other terms and conditions
applicable to any such Indebtedness shall be reasonably satisfactory to the
Administrative Agent;

 

91



--------------------------------------------------------------------------------

(k) Indebtedness owed to any Person providing property, casualty, liability,
worker’s compensation, health, disability or other employee benefits insurance,
or other insurance to Holdings or any Subsidiary Guarantor, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(l) unsecured Indebtedness owing to sellers of assets or Equity Interests to
Holdings or any Subsidiary that is incurred by any Credit Party in connection
with the consummation of one or more Permitted Acquisitions so long as (i) the
aggregate principal amount for all such Indebtedness outstanding under this
Section 8.1(l), when combined with the aggregate amount payable with respect to
all Indebtedness incurred pursuant to Section 8.1(m) at any time outstanding,
does not exceed $5,000,000 and (ii) the payment of all obligations arising in
respect of such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent and the other terms
and conditions applicable to any such Indebtedness shall be reasonably
satisfactory to the Administrative Agent;

(m) unsecured Indebtedness of any Credit Party in respect of Earn Out
Obligations owing to sellers of assets or Equity Interests to Holdings or any
Subsidiary incurred in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the maximum aggregate amount payable with respect to
such Earn Out Obligations at any time outstanding (assuming the remaining
maximum performance standards related thereto are satisfied, except to the
extent all or any portion thereof becomes a fixed, matured or earned amount, in
which case such amount shall be deemed the actual amount of such Earn Out
Obligations), when combined with the aggregate principal amount of all
Indebtedness pursuant to Section 8.1(m) at any time outstanding, does not exceed
$5,000,000 and (ii) the other terms and conditions applicable to any such
Indebtedness shall be reasonably satisfactory to the Administrative Agent;

(n) unsecured Indebtedness of Holdings or any of its Subsidiaries owing to
employees, former employees, officers, former officers, directors, or former
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with repurchase or the redemption by Holdings or such
Subsidiary of the Equity Interests of Holdings that have been issued to such
Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $100,000 and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent;

(o) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 8.1;

(p) Indebtedness in respect of netting services, overdraft protection or similar
services with respect to Excluded Accounts; and

(q) other unsecured Indebtedness of Holdings and its Subsidiaries in an
aggregate amount not to exceed at any time $5,000,000.

Section 8.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset,

 

92



--------------------------------------------------------------------------------

income, profits or royalties under the UCC of any State or under any similar
recording or notice statute or under any Applicable Laws related to intellectual
property, except:

(a) Liens in favor of the Collateral Agent for the benefit of the holders of the
Obligations granted pursuant to any Credit Document;

(b) Liens for taxes not yet due or for taxes if obligations with respect to such
taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as adequate reserves or other
appropriate provisions as shall be required in conformity with GAAP shall have
been made therefor;

(c) statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business
(i) for amounts not yet overdue, or (ii) for amounts that (in the case of any
such amounts overdue for a period in excess of five (5) days) are overdue and
that are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by any Credit Party or
any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, copyrights, trademarks and other intellectual property
rights granted by any Credit Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Credit Party or such Subsidiary;

 

93



--------------------------------------------------------------------------------

(l) Liens existing as of the Closing Date and described in Schedule 8.2 and any
renewals or extensions thereof; provided that the property covered thereby is
not increased;

(m) Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(g); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;

(n) Liens in favor of the Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

(o) Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;

(p) licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business;

(q) Liens in favor of collecting banks under Section 4-210 of the UCC;

(r) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(s) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the incurrence of such Indebtedness is permitted pursuant to Section 8.01(j);

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(u) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $100,000 at any time outstanding; and

(v) Liens on amounts deposited to secure reimbursement obligations with respect
to surety or appeal bonds obtained in the ordinary course of business.

Section 8.3 Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) each Subsidiary may declare and make Restricted Payments in cash to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) Holdings and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person, including
dividend payments on the Series A Preferred Stock payable solely in additional
shares of Series A Preferred Stock;

(c) So long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may make Restricted Payments in
an amount not to exceed

 

94



--------------------------------------------------------------------------------

$250,000 in any Fiscal Year and in an aggregate amount not to exceed $1,000,000
during the term of this Agreement consisting of purchases of common stock or
common stock options of Holdings from present or former officers or employees of
Holdings or any of its Subsidiaries upon the death, disability or termination of
employment of such officer or employee;

(d) the Closing Date Redemption; and

(e) Holdings may otherwise redeem Series A Preferred Stock, in an aggregate
amount of up to $110,000,000 (including the Closing Date Redemption in such
amount) plus all accrued or paid PIK Dividends (as defined in the Certificate of
Designation of the Series A Preferred Stock), so long as after giving effect to
such redemption (i) the Standard Conditions have been met and (ii) the Credit
Parties shall have Qualified Cash of not less than $5,000,000.

Section 8.4 Burdensome Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to (i) pay
dividends or make any other distributions to the Borrower or other Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (ii) pay any Indebtedness or other obligation
owed to the Borrower or any other Credit Party, (iii) make loans or advances to
the Borrower or any other Credit Party, (iv) sell, lease or transfer any of its
property to the Borrower or any other Credit Party, (v) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as the Borrower pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(iv) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(g); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.8 pending the consummation of such sale.

Section 8.5 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:

(a) Investments in cash and Cash Equivalents;

(b) Investments in any Credit Party, including intercompany loans;

(c) equity Investments owned as of the Closing Date in any Subsidiary that is
not a Credit Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) guarantees to the extent permitted under Section 8.1(c);

(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$250,000.

 

95



--------------------------------------------------------------------------------

(g) Investments existing on the Closing Date and described on Schedule 8.5;

(h) Investments constituting Swap Agreements permitted by Section 8.1(h);

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases;

(j) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisitions and were in existence on the date of such
Permitted Acquisition;

(k) Permitted Acquisitions;

(l) Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;

(m) Investments by a Credit Party in Foreign Subsidiaries, including
intercompany loans made by a Credit Party to a Foreign Subsidiary, so long as,
at the time of such Investment, no Default or Event of Default has occurred and
is continuing and (x) such Investment is funded solely with disbursements from
the Unrestricted Cash Equity Account or (y) the amount of such Investment,
together with all other Investments in Foreign Subsidiaries (other than in
reliance on clause (x) above) shall not in the aggregate exceed the greater of
(i) $5,000,000 and (ii) three percent (3%) of the total assets of Holdings and
its Subsidiaries on a consolidated basis (calculated on a Pro Forma Basis) as of
the end of the Fiscal Quarter most recently ended for which financial statements
have been delivered to the Administrative Agent in accordance with Section
7.1(a) and (b);

(n) Investments by a Foreign Subsidiary in any other Foreign Subsidiary;

(o) Investments in businesses permitted under Section 8.13 (other than
Acquisitions or Investments in Foreign Subsidiaries, which for the avoidance of
doubt are permitted under clauses (k) and (m) above) made solely with funds from
the Unrestricted Cash Equity Account so long as before and after giving effect
to any such Investment, the Standard Conditions are satisfied; and

(p) other Investments in an aggregate amount not to exceed $500,000 during the
term of this Agreement, so long as before and after giving effect to any such
Investment, no Default or Event of Default has occurred and is continuing.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.3.

Section 8.6 Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.8. No Credit Party
shall use, and each Credit Party shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension (i) to refinance any commercial paper, (ii) in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate any applicable Sanctions, Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
Exchange Act, (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (iv) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.

 

96



--------------------------------------------------------------------------------

Section 8.7 Financial Covenants. The Credit Parties shall not:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be greater than (i) for any
Fiscal Quarter ending on or after March 31, 2017 to and including December 31,
2017, 3.75:1.0, (ii) for any Fiscal Quarter ending on or after March 31, 2018 to
and including December 31, 2019, 3.50 to 1.0, and (iii) for any Fiscal Quarter
ending on or after March 31, 2020 and thereafter, 3.00:1.0.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower,
commencing with the Fiscal Quarter ending March 31, 2017, to be less than 1.25
to 1.0.

Section 8.8 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or Equity Interests or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of Holdings may be merged with or into the Borrower or any
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any other Subsidiary; provided, in the case of such a merger, (i) if
the Borrower is party to the merger, the Borrower shall be the continuing or
surviving Person and (ii) if any Guarantor is a party to such merger, then a
Guarantor shall be the continuing or surviving Person;

(b) any Subsidiary of the Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary of the
Borrower;

(c) Asset Sales, (i) the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, do not exceed $2,000,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the
Borrower) and (2) no less than seventy-five percent (75%) of such proceeds shall
be paid in cash; and

(d) Restricted Payments made in accordance with Section 8.3, Investments made in
accordance with Section 8.5, and dispositions of Equity Interests made in
accordance with Section 8.9.

Section 8.9 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 8.8 and except for Liens securing the Obligations, no
Credit Party shall, nor shall it permit any of its Subsidiaries to directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to another Credit Party or any
other Wholly-Owned Subsidiary of Holdings (subject to the restrictions on
investments and dispositions otherwise imposed hereunder), or to qualify
directors if required by Applicable Laws.

 

97



--------------------------------------------------------------------------------

Section 8.10 Sales and Lease-Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Subsidiary (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Borrower or any
other Credit Party), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by the
Borrower or any other Credit Party to any Person (other than the Borrower or any
other Credit Party) in connection with such lease.

Section 8.11 Transactions with Affiliates and Insiders. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of Holdings or any its Subsidiaries on terms that are less
favorable to Holdings or such Subsidiary, as the case may be, than those that
might be obtained in a comparable arm’s length transaction at the time from a
Person who is not an officer, director or Affiliate of Holdings or any of its
Subsidiaries; provided, the foregoing restriction shall not apply to (a) any
transaction between or among the Credit Parties and (b) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business.

Section 8.12 Prepayment of Other Funded Debt. No Credit Party shall, nor shall
it permit any of its Subsidiaries to:

(a) Amend or modify any Subordinated Debt if such amendment or modification
would add or change any terms in a manner materially adverse to the Lenders;

(b) make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Subordinated Debt, in violation of subordination
terms applicable to such Subordinated Debt; provided that, Holdings may make
cash interest payments on Permitted Subordinated Holdings Debt in an aggregate
amount not to exceed $1,000,000 in each Fiscal Year, so long as, the Standard
Conditions are satisfied; or

(c) make any payment in contravention of the terms of any Subordinated Debt.

Section 8.13 Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party or such
Subsidiary on the Closing Date and businesses that are similar, related or
incidental thereto.

Section 8.14 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

Section 8.15 Amendments to Organizational Agreements/Material Agreements. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver could not reasonably be
expected to have a material adverse effect on the Agents or the Lenders.

 

98



--------------------------------------------------------------------------------

Section 8.16 Permitted Activities of Holdings. In the case of Holdings:
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than to the extent expressly permitted pursuant to
Section 8.1; (b) create or suffer to exist any Lien upon any assets or property
now owned or hereafter acquired, leased or licensed by it other than the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 8.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Equity Interests of the Borrower,
(ii) performing its obligations and activities incidental thereto under the
Credit Documents and (iii) issuing Equity Interests and making Restricted
Payments and Investments to the extent permitted by this Agreement;
(d) consolidate with or merge with or into, or convey, transfer, lease or
license all or substantially all its assets to, any Person; (e) create or
acquire any Subsidiary or make or own any Investment in any Person other than as
expressly permitted pursuant to this Agreement; or (f) fail to hold itself out
to the public as a legal entity separate and distinct from all other Persons.

Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.

Section 9.1 Events of Default. If any one or more of the following conditions or
events shall occur:

(a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $2,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (ii) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in clauses (a) through (d) of
Section 7.1, Section 7.2, Section 7.5, Section 7.6 (solely if any Credit Party
or any of its Subsidiaries refuses to allow the Administrative Agent or its
representatives or agents to visit any Credit Party’s or any of its Subsidiary’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss any Credit Party’s or any of its Subsidiaries’
affairs, finances and accounts with officers and employees of any Credit Party
or any of its Subsidiary’s), Section 7.7, Section 7.8, Section 7.9,
Section 7.10, Section 7.11, Section 7.12, Section 7.13, Section 7.14 or
Section 8; or

 

99



--------------------------------------------------------------------------------

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of any Credit
Party becoming aware of such default, or (ii) receipt by the Borrower of notice
from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of any
Credit Party or any of its Subsidiaries or any committee thereof shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 9.1(f); or

(h) Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $1,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Credit Party or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or (ii) any
non-monetary judgment or order shall be rendered against any Credit Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days; or

 

100



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries (other than an Immaterial Subsidiary)
decreeing the dissolution or split up of such Credit Party or such Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or

(j) Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $1,000,000
during the term hereof and which is not paid by the applicable due date; or

(k) Change of Control. A Change of Control shall occur; or

(l) Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect in all material respects (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the Obligations (other than contingent and
indemnified obligations not then due and owing) in accordance with the terms
hereof) or shall be declared null and void, or the Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, or (ii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
the Lenders, under any Credit Document to which it is a party.

Section 9.2 Remedies. (1) Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the occurrence
and during the continuance of any other Event of Default, at the request of (or
with the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for the Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Outstanding Amount of the Letter of Credit Obligations at
such time. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default has been cured
to the satisfaction of the Required Lenders or waived in writing in accordance
with the terms of Section 11.4.

 

101



--------------------------------------------------------------------------------

Section 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to payment of that portion of the Obligations constituting (a) unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between
Holdings or any of its Subsidiaries and any Swap Provider, to the extent such
Swap Agreement is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between Holdings or any of its Subsidiaries and
any Treasury Management Bank, and (d) the Administrative Agent for the account
of the Issuing Bank, to Cash Collateralize that portion of the Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section 10 for itself and its Affiliates as if a “Lender” party
hereto.

 

102



--------------------------------------------------------------------------------

Section 9.4 Right to Cure Financial Covenant Defaults. In the event that the
Credit Parties fail to comply with any financial covenant contained in
Section 8.7 (a “Financial Covenant Default”) as of the end of any Fiscal Quarter
of Holdings (the “Relevant Quarter”), the Borrower shall have the right to cure
such Event of Default on the following terms and conditions (the “Cure Right”):

(a) Cure Notice. In the event the Borrower exercises the Cure Right with respect
to any Relevant Quarter, the Borrower shall deliver to the Administrative Agent
written notice of such cure, or intent to cure, as applicable (a “Cure Notice”)
no later than the date on which financial statements and a Compliance
Certificate are required to be delivered pursuant to Section 7.1 for such
Relevant Quarter; provided, however, that in no event shall the Borrower be
permitted to exercise the Cure Right hereunder (i) more than twice in any period
of four consecutive fiscal quarters, (ii) more than five (5) times during the
term of this Agreement or (iii) if the Cure Amount would exceed twenty-five
percent (25%) of Consolidated EBITDA for the applicable period ending on the
last day of the Relevant Quarter.

(b) Issuance of Equity Interests. In the event the Borrower exercises its Cure
Right, Holdings shall issue Permitted Equity Interests for cash consideration,
and/or withdraw the proceeds of previously issued Permitted Equity Interests
from the Unrestricted Cash Equity Account, in an aggregate amount equal to no
less than the Cure Amount at any time during or after the Relevant Quarter, but
no later than fifteen (15) business days after the date on which financial
statements and a Compliance Certificate are required to be delivered pursuant to
Section 7.1 for such Relevant Quarter. Such Cure Amount received or withdrawn by
Holdings shall be included in the calculation of Consolidated EBITDA solely for
the purposes of determining compliance with the financial covenants in
Section 8.7 at the end of the Relevant Quarter and any subsequent period that
includes such fiscal quarter, but shall be disregarded for purposes of the
calculation of Consolidated EBITDA for all other purposes (including, without
limitation, determining the Applicable Rate, calculating Pro Forma compliance,
calculating basket levels and other items governed by reference to Consolidated
EBITDA). The principal amount of the Loans prepaid with the proceeds of the Cure
Amount shall be deemed outstanding solely for purposes of determining compliance
with the financial covenants for the Relevant Quarter.

(c) Cure. Upon receipt by Holdings in cash of the Cure Amount and payment of the
mandatory prepayment pursuant to Section 2.11(c), the Financial Covenant Default
shall be deemed cured.

Section 10 AGENCY

Section 10.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

103



--------------------------------------------------------------------------------

(b) Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
of Holdings or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

104



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for Holdings and its Subsidiaries), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well

 

105



--------------------------------------------------------------------------------

as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower so long as no Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above with the consent of the Borrower so long as
no Event of Default has occurred and is continuing (such consent not to be
unreasonably withheld or delayed). Whether or not a successor has been appointed
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the consent
of the Borrower so long as no Event of Default has occurred and is continuing
(such consent not to be unreasonably withheld or delayed), appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative

 

106



--------------------------------------------------------------------------------

Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 10 and Section 11.2 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers,
Co-Documentation Agents or Co-Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2.

 

107



--------------------------------------------------------------------------------

Section 10.10 Collateral Matters.

(a) The Lenders (including each Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this Agreement and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance with the terms of this Agreement,
or (z) subject to Section 11.4, if approved, authorized or ratified in writing
by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(m); and

(iii) to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Guarantor as a result of a
transaction permitted under the Credit Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section 10.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

108



--------------------------------------------------------------------------------

(d) No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Provider or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Provider and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Provider
and Qualifying Treasury Management Banks, in their capacity as such, shall not
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

Section 11 MISCELLANEOUS

Section 11.1 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Administrative Agent, the Borrower or any other Credit Party, to
the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:

(ii) if to any Lender, the Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2 if such Lender or the Issuing Bank, as applicable, has notified

 

109



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient

(c) Change of Address, Etc. Any party hereto may change its address, telecopier
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

Section 11.2 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable,
documented, out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, and out-of-pocket charges and
disbursements of counsel for the Administrative

 

110



--------------------------------------------------------------------------------

Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented, out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable, documented,
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the reasonable fees, and out-of-pocket charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Bank) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable, documented fees, and out-of-pocket charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party)
other than such Indemnitee or its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any other
Credit Party, or any Environmental Liability related in any way to Holdings or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.2(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any subagent thereof), the Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent

 

111



--------------------------------------------------------------------------------

(or any such sub-agent), the Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (in each case, determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except for direct or actual damages
that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices, if any).

(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, the Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but excluding trust accounts) at any time held and other obligations
(in whatever currency) at any time owing by such Lender, the Issuing Bank or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or such Affiliate
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of

 

112



--------------------------------------------------------------------------------

setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each of the Lenders and the Issuing Bank agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.3, if at any time any Lender, the Issuing Bank or
any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Credit Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein with respect to such account.

Section 11.4 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent, the Required Lenders and the Credit Parties; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Commitments, Loans and/or
Letter of Credit Obligations of such Lender may not be increased or extended
without the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender, (iv) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow any Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the Revolving Commitment Termination Date;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12 or the
application of funds pursuant to Section 9.3, as applicable;

(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv) reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any

 

113



--------------------------------------------------------------------------------

obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) change the percentage of the outstanding principal amount of Loans that
is required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders”;

(ix) release all or substantially all of the Collateral or all or substantially
all of the value of the Guaranty, in each case, except as expressly provided in
the Credit Documents; or

(x) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;

(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.3(e) without the written consent of the Administrative Agent and of each
Issuing Bank; or

(iv) amend, modify, terminate or waive any provision of this Section 11 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or

 

114



--------------------------------------------------------------------------------

consent effected in accordance with this Section 11.4 shall be binding upon the
Administrative Agent, each Lender at the time outstanding, each future Lender
and, if signed by the Borrower, on the Borrower.

Section 11.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

115



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment; provided, that, no assignment
may be made to a Disqualified Institution at any time, even after an Event of
Default has occurred, without the consent of the Borrower in its sole
discretion, or (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund which is not a Disqualified Institution; provided that the
Borrower shall be deemed to have consented to any such assignment, other than an
assignment to a Disqualified Institution, unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) commitments under revolving credit facilities and unfunded commitments under
term loan facilities if such assignment is to a Person that is not a Lender with
a commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Holdings or any of Holdings’ Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a Disqualified Institution

 

116



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural

 

117



--------------------------------------------------------------------------------

Person or Holdings or any of Holdings’ Affiliates or Subsidiaries or to any
Disqualified Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.2(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.3, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

118



--------------------------------------------------------------------------------

(f) Disqualified Institutions. Notwithstanding anything herein to the contrary,
no assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date the assigning Lender entered into a
transaction pursuant to which it agreed to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person, except to the
extent the Borrower has consented to such assignment in writing in its sole and
absolute discretion (in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
The Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant is a Disqualified Institution or
(y) have any liability with respect to any assignment or participation of Loans
to any Disqualified Institution.

Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.7 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and Section
11.2(c) shall survive the payment of the Loans, the cancellation, expiration or
cash collateralization of the Letters of Credit, and the termination hereof.

Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

 

119



--------------------------------------------------------------------------------

Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(c), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.13 Applicable Laws.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of State of New York.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

(b) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

120



--------------------------------------------------------------------------------

Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in (including, for purposes hereof, any new lenders invited to join
hereunder on an increase in the Loans and Commitments hereunder, whether by
exercise of an accordion, by way of amendment or otherwise, other than a
Disqualified Institution), any of its rights or obligations under this Agreement
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower or its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating Holdings
or its Subsidiaries or the credit facilities provided for herein, or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) for purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings or any
of its Subsidiaries; provided that, all information received from Holdings or
any of its Subsidiaries after the date hereof shall be considered confidential
unless filed with the SEC. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

121



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning Holdings or any Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities laws.

Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

Section 11.17 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders,
are arm’s-length commercial transactions between the Credit Parties, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (ii) the
Credit Parties have consulted their own legal, accounting,

 

122



--------------------------------------------------------------------------------

regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) the Administrative Agent and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to any Credit Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their Affiliates, and neither the Administrative
Agent nor any Lender has any obligation to disclose any of such interests to any
Credit Party or its Affiliates. To the fullest extent permitted by law, each of
the Credit Parties hereby waives and releases, any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or in any amendment, waiver, modification or consent relating hereto
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20 USA PATRIOT Act. Each Lender subject to the Patriot Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act.

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[Signatures on Following Pages]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:    NEOGENOMICS LABORATORIES, INC.,       a Florida corporation      
By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary    GUARANTORS:   
NEOGENOMICS, INC.,       a Nevada corporation       By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary       CLARIENT, INC.,
      a Delaware corporation       By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary       CLARIENT
DIAGNOSTIC SERVICES, INC.,       a Delaware corporation       By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary       NEOGENOMICS
BIOINFORMATICS, INC.,       a Florida corporation       By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary      

PATH LABS, LLC,

a Delaware limited liability company

      By:   

/s/ Denise E. Pedulla

      Name:    Denise E. Pedulla       Title:    Secretary   

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT         AND COLLATERAL AGENT:   REGIONS BANK      By:   

/s/ Ned Spitzer

     Name:    Ned Spitzer      Title:    Managing Director   

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   REGIONS BANK,      as a Lender      By:   

/s/ Ned Spitzer

     Name:    Ned Spitzer      Title:    Managing Director   

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., As a Lender By:  

/s/ Elizabeth L Knoy

Name:   Elizabeth L Knoy Title:   SVP

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Teddy Koch

Name:   Teddy Koch Title:   Director

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HANCOCK Bank, a Mississippi state chartered bank, as a lender By:  

/s/ Megan Brearey

Name:   Megan Brearey Title:   Senior Vice President

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Josephine C. Wisniewski

Name:   Josephine C. Wisniewski Title:   Vice President

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Astrab

Name:   John Astrab Title:   Vice President

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Drew Healy

Name:   Drew Healy Title:   SVP

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FRANKLIN SYNERGY BANK, as a Lender By:  

/s/ Timothy B. Fonts

Name:   Timothy B. Fonts for Lisa Fletcher Title:   EVP

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SEASIDE NATIONAL BANK & TRUST, as a Lender By:  

/s/ Thomas N Grant

Name:   THOMAS N GRANT Title:   SVP & CCO

 

NEOGENOMICS LABORATORIES, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX A

TO

CREDIT AGREEMENT

Lenders, Commitments and Commitment Percentages

 

Lenders

   Revolving
Commitment      Revolving
Commitment
Percentage     Term Loan A
Commitment      Term Loan A
Commitment
Percentage  

Regions Bank

   $ 12,500,000.00         16.666666667 %    $ 12,500,000.00        
16.666666667 % 

Bank of America, N.A.

   $ 11,000,000.00         14.666666667 %    $ 11,000,000.00        
14.666666667 % 

Wells Fargo Bank, National Association

   $ 11,000,000.00         14.666666667 %    $ 11,000,000.00        
14.666666667 % 

Hancock Bank

   $ 8,500,000.00         11.333333333 %    $ 8,500,000.00         11.333333333
% 

The Huntington National Bank

   $ 8,500,000.00         11.333333333 %    $ 8,500,000.00         11.333333333
% 

PNC Bank, National Association

   $ 8,500,000.00         11.333333333 %    $ 8,500,000.00         11.333333333
% 

Cadence Bank, National Association

   $ 5,000,000.00         6.666666667 %    $ 5,000,000.00         6.666666667 % 

Franklin Synergy Bank

   $ 5,000,000.00         6.666666667 %    $ 5,000,000.00         6.666666667 % 

Seaside National Bank & Trust

   $ 5,000,000.00         6.666666667 %    $ 5,000,000.00         6.666666667 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 75,000,000.00         100.000000000 %    $ 75,000,000.00        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

APPENDIX B

TO

CREDIT AGREEMENT

Notice Information

 

    

Notice Address:

Any Credit Party:

  

NeoGenomics Laboratories, Inc.

  

12701 Commonwealth Drive

  

Suite 9

  

Fort Myers, FL 33913

  

Attention: George A. Cardoza, SVP, Chief Financial Officer

  

Tel: (203) 768-0600

  

Fax: (239) 432-5609

  

Email: George.Cardoza@neogenomics.com

  

with copies (which shall not constitute notice) to:

  

NeoGenomics Laboratories, Inc.

  

12701 Commonwealth Drive

  

Suite 9

  

Fort Myers, FL 33913

  

Attention: Denise E. Pedulla, Esq., General Counsel

  

Tel: (203) 768-0600

  

Fax: (239) 432-5609

  

Email: Denise.Pedulla@neogenomics.com

Administrative Agent,

  

Regions Bank

Collateral Agent,

  

Shaneequa Thomas

Swingline Lender and

  

1180 West Peachtree Street, NW, Suite 1400

Issuing Bank:

  

Atlanta, GA 30309

  

Tel: (404) 279-7478

  

Fax: (404) 279-7425

  

Email: Shaneequa.Thomas@regions.com

  

with a copy to:

  

Regions Bank

  

Ned Spitzer

  

150 4th Avenue North, 10th Fl

  

Nashville, TN 37219

  

Tel: (615) 770-4685

  

Fax: (615) 748-8480

  

Email: Ned.Spitzer@regions.com



--------------------------------------------------------------------------------

Schedule 1.01

Disqualified Institutions

Fortress Investment Group LLC

Cerberus Capital Management, L.P.

H.I.G. Capital, LLC

GSO Capital Partners LP

Oaktree Capital Management, L.P.



--------------------------------------------------------------------------------

Schedule 6.1

Organization; Requisite Power and Authority; Qualification

 

Credit Party or Subsidiary

  

Jurisdiction of Organization

Holdings

   Nevada

The Borrower

   Florida

Path Labs, LLC

   Delaware

Clarient, Inc.

   Delaware

Clarient Diagnostic Services, Inc.

   Delaware

NeoGenomics Bioinformatics, Inc.

   Florida

 

- 2 -



--------------------------------------------------------------------------------

Schedule 6.2

Equity Interests and Ownership

As of the Closing Date, there is no existing option, warrant, call, right,
commitment, buy-sell, voting trust or other shareholder agreement or other
agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary outstanding
which upon conversion or exchange would require, the issuance by any Subsidiary
of any additional membership interests or other Equity Interests of any
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of any Subsidiary.

Capitalization of the Borrower

 

Capitalization

   Number of
Shares      Percentage
Outstanding  

Common Stock

     

Authorized Shares

     100      

Shares Issued and Outstanding

     100      

Stockholders

     

Holdings

     100         100 %    

 

 

    

 

 

 

Total Shares

     100         100.00 %    

 

 

    

 

 

 

Capitalization of Path Labs, LLC

 

Capitalization

   Number of
Units      Percentage
Outstanding  

Membership Units

     

Authorized Units

     300      

Units Issued and Outstanding

     300      

Members

     

The Borrower

     300         100 %    

 

 

    

 

 

 

Total Units

     300         100.00 %    

 

 

    

 

 

 

Capitalization of Clarient, Inc.

 

Capitalization

   Number of
Shares      Percentage
Outstanding  

Preferred Stock

     

Authorized Shares

     8,000,000      

Shares Issued and Outstanding

     0      

Common Stock

     

Authorized Shares

     150,000,000      

Shares Issued and Outstanding

     100      

Stockholders

     

The Borrower

     100         100 %    

 

 

    

 

 

 

Total Shares

     100         100.00 %    

 

 

    

 

 

 

 

- 3 -



--------------------------------------------------------------------------------

Capitalization of Clarient Diagnostic Services, Inc.

 

Capitalization

   Number of
Shares      Percentage
Outstanding  

Common Stock

     

Authorized Shares

     1,000      

Shares Issued and Outstanding

     1,000      

Stockholders

     

Clarient, Inc.

     1,000         100 %    

 

 

    

 

 

 

Total Shares

     1,000         100.00 %    

 

 

    

 

 

 

Capitalization of NeoGenomics Bioinformatics, Inc.

 

Capitalization

   Number of
Shares      Percentage
Outstanding  

Common Stock

     

Authorized Shares

     100      

Shares Issued and Outstanding

     100      

Stockholders

     

Holdings

     100         100 %    

 

 

    

 

 

 

Total Shares

     100         100.00 %    

 

 

    

 

 

 

 

- 4 -



--------------------------------------------------------------------------------

Schedule 6.10(b)

Real Estate Assets

None.

 

- 5 -



--------------------------------------------------------------------------------

Schedule 6.21

Insurance Coverage

 

1.    Carrier: Swiss Re       Policy Number: NAP 200002802       Expiration
Date: May 4, 2017       Type: Property       Limits:      
                $100,000,000    Loss Limit                    $82,050,914   
Personal Property                    $41,182,853    Business Income   
                $10,000,000    Flood (excludes 100 yr flood plains)   
                $10,000,000    Earth Movement (excludes CA)   
                $100,000,000    Weather catastrophe (Named storm)   

Deductibles:

 

                      $10,000    Per Occurrence Except   
                $50,000    Flood per occurrence                    $50,000   
Earth Movement per occurrence                    5%, $100,000 min.    Named
windstorm/hail per occurrence                    24 hours    Business Income -
waiting period 2.    Carrier:                       United Specialty (25%)      
                Everest Indemnity (50%)                       General Security
(25%)       Policy Number: 8400003804-161       Expiration Date: May 4, 2017   
   Type: Difference in Conditions (CA earthquake only)       Limits:      
                $40,000,000    Loss limit                    $48,690,781   
Personal Property                    $10,617,204    Improvements and Betterments
                   $31,948,247    Business Income   

Deductibles:

 

                      3%, $100,000 min.    Earthquake

 

- 7 -



--------------------------------------------------------------------------------

3.    Carrier: Federal Ins Co (Chubb)    Policy Number: 9948-5259    Expiration
Date: May 4, 2017    Type: Commercial General Liability    Limits:      
                $2,000,000    General Aggregate                    $1,000,000   
Each Occurrence                    Excluded    Products-Completed Operations
Aggregate                    $1,000,000    Personal & Advertising Injury   
                $1,000,000    Damage to Premises Rented to You   
                $10,000    Medical Expense                    $1,000,000   
Employee Benefits Liability    Deductibles: None    4.    Carrier: Federal Ins
Co (Chubb)    Policy Number: 73583964    Expiration Date: May 4, 2017    Type:
Automobile    Limits:                       $1,000,000    BI/PD - any one
accident                    $5,000    Medical Payments - per person   
                $1,000,000    Uninsured Motorists   

Deductibles:

 

                      $1,000    Comprehensive                    $1,000   
Collision 5.    Carrier: Federal Ins Co (Chubb)    Policy Number: 7174-9180   
Expiration Date: May 4, 2017    Type: Workers’ Compensation    Limits:      
                Statutory    Workers’ Compensation                    $1,000,000
   BI by Accident - Each Accident                    $1,000,000    BI by Disease
- Each Employee                    $1,000,000    BI by Disease - Policy Limit   
Deductibles: None   

 

- 8 -



--------------------------------------------------------------------------------

6.    Carrier: Federal Ins Co (Chubb)    Policy Number: 1749187    Expiration
Date: May 4, 2017    Type: Workers’ Compensation (Kolbeck Bauer Stanton) (CA
Only)    Limits:                       Statutory    Workers’ Compensation   
                $1,000,000    BI by Accident - Each Accident   
                $1,000,000    BI by Disease - Each Employee   
                $1,000,000    BI by Disease - Policy Limit    Deductibles: None
   7.    Carrier: Federal Ins Co (Chubb)    Policy Number: 79894808   
Expiration Date: May 4, 2017    Type: Umbrella    Limits:   
                $10,000,000    General Aggregate                    $10,000,000
   Each Occurrence                    Excluded    Products    Deductibles: None
   8.    Carrier: Federal Ins Co (Chubb)    Policy Number: 99485260   
Expiration Date: May 4, 2017    Type: Products Liability    Limits:      
                $5,000,000    Each occurrence                    $5,000,000   
Aggregate                    $1,000,000    Global Extension   

Deductibles:

 

                      $50,000    Per occurrence 9.    Carrier: Federal Ins Co
(Chubb)    Policy Number: 9948-52-60    Expiration Date: May 4, 2017    Type:
Errors and Omissions (claims-made) (Clinical Trial Exposure)    Limits:      
                $2,000,000    General Aggregate    Deductibles:      
                $50,000    Each Claim

 

- 9 -



--------------------------------------------------------------------------------

10.    Carrier: One Beacon    Policy Number: MFL-004306-1016    Expiration Date:
October 9, 2017    Type: Professional Liability (claims-made)    Limits:   
                $1,000,000    Each claim                    $3,000,000   
Aggregate                    $6,000,000    Policy Aggregate   

Deductibles:

 

                      $5,000    Per claim 11.    Carrier: One Beacon    Policy
Number: MFX-002068-1016    Expiration Date: October 9, 2017    Type: Excess
Liability (claims-made)    Limits:                    $10,000,000    Each claim
                   $10,000,000    Aggregate    Deductibles: None    12.   
Carrier: Great American    Policy Number: NSP2380654    Expiration Date:
June 15, 2017    Type: Directors & Officers   

Limits:

                   $10,000,000    Aggregate Limit   

Deductibles:

 

                      $0    Per director and officer, per loss, not to exceed   
                $250,000    In the aggregate                    $250,000   
Securities claims 13.    Carrier: Illinois National Ins Co    Policy Number:
01-475-80-72    Expiration Date: June 15, 2017    Type: Excess Directors &
Officers    Limits:                       $10,000,000    Aggregate Limit (excess
of $10M)    Deductibles: None   

 

- 10 -



--------------------------------------------------------------------------------

14.    Carrier: Federal Ins Co    Policy Number: 8235-0816    Expiration Date:
June 15, 2017    Type: Excess Directors & Officers    Limits:     
                $10,000,000   Aggregate Limit (excess of $20M)    Deductibles:
None   15.    Carrier: Beazley      Policy Number: W1BBEF160101    Expiration
Date: June 15, 2017    Type: Employment Practices Liab    Limits:     
                $1,000,000   Aggregate Limit   

Deductibles:

 

                     $100,000   Per Occurrence 16.    Carrier: Great American  
   Policy Number: FDP6660848    Expiration Date: June 15, 2017    Type:
Fiduciary Liability    Limits:                      $1,000,000   Aggregate Limit
   Deductibles: None   17.    Carrier: Hartford Fire Ins Co    Policy Number: 84
FA 0278856-16    Expiration Date: June 15, 2017    Type: Crime    Limits:     
                $500,000   Aggregate Limit   

Deductibles:

 

                     $5,000   Per Occurrence

 

- 11 -



--------------------------------------------------------------------------------

18.    Carrier: Hiscox Ins Co Ltd       Policy Number: UKA3004015.16   
Expiration Date: June 15, 2017    Type: Special Crime       Limits:      
                $1,000,000    Aggregate Limit    Deductibles: None    19.   
Carrier: Beazley       Policy Number: W14526160401    Expiration Date:
October 15, 2017    Type: Cyber Liability       Limits:      
                $5,000,000    Aggregate Limit    Deductibles:      
                $100,000    Per Occurrence

 

- 12 -



--------------------------------------------------------------------------------

Schedule 8.1

Existing Indebtedness

None.

 

- 13 -



--------------------------------------------------------------------------------

Schedule 8.2

Existing Liens

None.

 

- 14 -



--------------------------------------------------------------------------------

Schedule 8.5

Existing Investments

None.

 

- 15 -



--------------------------------------------------------------------------------

Exhibit 1.1

[Form of] Secured Party Designation Notice

Date:             , 20    

 

To: Regions Bank,

as Administrative Agent

Agency Management

[address

Attn: ]

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                     , a
            (the “Designor”), to REGIONS BANK, as Administrative Agent under
that certain Credit Agreement referenced below (in such capacity, the
“Administrative Agent”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, NeoGenomics Laboratories, Inc., a Florida corporation (the “Borrower”),
Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain Subsidiaries of
Holdings from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent have entered into that certain Credit Agreement, dated as of December 22,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) pursuant to which certain loans and financial
accommodations have been made to the Borrower;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement/Swap
Agreement] as a [“Secured Treasury Management Agreement”/“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

1. Designation. [            ] hereby designates the [Treasury Management
Agreement/Swap Agreement] described on Schedule 1 hereto to be a “[Secured
Treasury Management Agreement/Secured Swap Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Treasury Management
Agreement/Swap Agreement] satisfies all the requirements under the Credit
Documents to be so designated. By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Credit Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement/Secured Swap Agreement] and hereby (a) confirms that it has received a
copy of the Credit Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers



--------------------------------------------------------------------------------

and discretion under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto (including, without limitation, the provisions of
Section 10.1 of the Credit Agreement), and (c) agrees that it will be bound by
the provisions of the Credit Documents and will perform in accordance with its
terms all the obligations which by the terms of the Credit Documents are
required to be performed by it as a provider of a [Treasury Management
Agreement/Swap Agreement]. Without limiting the foregoing, the Designor agrees
to indemnify the Administrative Agent as contemplated by Section 11.2(b) of the
Credit Agreement.

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:    [INSERT APPLICABLE DESIGNOR]      
By:                                                                        Name:
      Title:    ADMINISTRATIVE AGENT:    REGIONS BANK      
By:                                                                        Name:
      Title:   



--------------------------------------------------------------------------------

Exhibit 2.1

[Form of] Funding Notice

Date:              , 20    

 

To: Regions Bank, as Administrative Agent

 

Re: Credit Agreement dated as of December 22, 2016 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NeoGenomics Laboratories, Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

☐ A Borrowing of Revolving Loans

☐ A Borrowing of Swingline Loans

☐ A Borrowing of Term Loans

 

1. On             , 20    (which is a Business Day).

 

2. In the amount of $            .

 

3. Comprised of                     (Type of Loan requested).

 

4. For Adjusted LIBOR Rate Loans: with an Interest Period of             months.

The undersigned Borrower hereby represents and warrants that after giving effect
to any Borrowing of the requested Revolving Loans, Swingline Loans or Term
Loans, as applicable, (x) the Outstanding Amount of Revolving Obligations shall
not exceed the Aggregate Revolving Commitments, (y) the Outstanding Amount of
Swingline Loans shall not exceed the Swingline Sublimit and (z) the Outstanding
Amount of each Term Loan shall not exceed the applicable Term Loan Commitment.

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing.

 

NEOGENOMICS LABORATORIES, INC., a Florida corporation
By:                                                                      Name:
Title:



--------------------------------------------------------------------------------

Exhibit 2.3

[Form of] Issuance Notice

 

Date:             , 20    

 

To: Regions Bank, as Administrative Agent

 

Re: Credit Agreement dated as of December 22, 2016 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NeoGenomics Laboratories, Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby desires
a Letter of Credit to be issued by Regions Bank (the “Issuing Bank”) in
accordance with the terms and conditions of the Credit Agreement on
            , 20    (the “Credit Date”) in an aggregate face amount of
$            .

Attached hereto for each such Letter of Credit is a letter of credit
application.

The undersigned Borrower hereby represents and warrants that after issuing such
Letter of Credit requested on the Credit Date, in no event shall (x) the
Outstanding Amount of the Revolving Obligations exceed the Revolving
Commitments, and (y) the Outstanding Amount of the Letter of Credit Obligations
exceed the Letter of Credit Sublimit.

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such issuance of such Letter of Credit on the Credit
Date.

 

NEOGENOMICS LABORATORIES, INC., a Florida corporation
By:                                                                      Name:
Title:



--------------------------------------------------------------------------------

Exhibit 2.5-1

[Form of] Revolving Loan Note

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of December 22, 2016 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower,
Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain Subsidiaries of
Holdings from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the Credit Date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Loan Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Loan Note.

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

NEOGENOMICS LABORATORIES, INC., a Florida corporation
By:                                                                      Name:
Title:



--------------------------------------------------------------------------------

Exhibit 2.5-2

[Form of] Swingline Note

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
REGIONS BANK or its registered assigns (the “Swingline Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Swingline Loan from time to time made by the Swingline
Lender to the Borrower under that certain Credit Agreement dated as of
December 22, 2016 (as amended, restated, supplemented, increased, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, Neogenomics, Inc., a Nevada corporation (“Holdings”) and
certain Subsidiaries of Holdings from time to time party thereto, as Guarantors,
the Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the Credit Date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swingline Lender in Dollars in immediately available funds. If
any amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Swingline
Lender in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swingline Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

NEOGENOMICS LABORATORIES, INC., a Florida corporation
By:                                                                      Name:
Title:



--------------------------------------------------------------------------------

Exhibit 2.5-3

[Form of] Term Loan Note

                 , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of December 22, 2016 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower,
Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain Subsidiaries of
Holdings from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Regions Bank, as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the Credit Date of such Term Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate.

This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Term Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Term Loan Note and
endorse thereon the date, amount and maturity of its portion of the Term Loan
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Loan Note.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Term Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

NEOGENOMICS LABORATORIES, INC.,

a Florida corporation

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 2.8

[Form of] Conversion/Continuation Notice

 

Date:                  , 20    

 

To: Regions Bank, as Administrative Agent

 

Re: Credit Agreement dated as of December 22, 2016 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NeoGenomics Laboratories, Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

Pursuant to Section 2.8 of the Credit Agreement, the undersigned hereby requests
(select one):

 

☐ A conversion or continuation of Revolving Loans ☐ A conversion or continuation
of Term Loans ☐ A conversion or continuation of Swingline Loans 1.        On
            , 20     (which is a Business Day). 2.        In the amount of
$            . 3.        Comprised of                      (Type of Loan
requested). 4.        For Adjusted LIBOR Rate Loans: with an Interest Period of
             months.

The undersigned Borrower hereby certifies that no Default or Event of Default
has occurred and is continuing or would result from any continuation or
conversion contemplated hereby.

 

NEOGENOMICS LABORATORIES, INC.,

a Florida corporation

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 3.3-1

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NeoGenomics Laboratories, Inc., a Florida corporation (the
“Borrower”), Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain
Subsidiaries of Holdings from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[LENDER]

 

By:                                                              

Name:

Title:

Date:            , 20    



--------------------------------------------------------------------------------

Exhibit 3.3-2

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NeoGenomics Laboratories, Inc., a Florida corporation (the
“Borrower”), Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain
Subsidiaries of Holdings from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[LENDER]

 

By:                                                              

Name:

Title:

Date:             , 20    



--------------------------------------------------------------------------------

Exhibit 3.3-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NeoGenomics Laboratories, Inc., a Florida corporation (the
“Borrower”), Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain
Subsidiaries of Holdings from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[LENDER]

 

By:                                                              Name: Title:
Date:             , 20    



--------------------------------------------------------------------------------

Exhibit 3.3-4

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NeoGenomics Laboratories, Inc., a Florida corporation (the
“Borrower”), Neogenomics, Inc., a Nevada corporation (“Holdings”) and certain
Subsidiaries of Holdings from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto and Regions Bank, as Administrative
Agent and Collateral Agent.

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[LENDER]

 

By:                                                              Name: Title:
Date:            , 20    



--------------------------------------------------------------------------------

Exhibit 7.1(c)

[Form of] Compliance Certificate

Financial Statement Date:                     , 20    

 

To: Regions Bank, as Administrative Agent

 

Re: Credit Agreement dated as of December 22, 2016 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NeoGenomics Laboratories Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby certifies as of the date hereof that [he/she] is the
                    of Holdings, and that, in [his/her] capacity as such,
[he/she] is authorized to execute and deliver this certificate (including the
schedules attached hereto and made a party hereof, this “Compliance
Certificate”) to the Administrative Agent on behalf of Holdings, and that:

[Use following paragraph 1 for Fiscal Year-end financial statements:]

[1. Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements required by Section 7.1(b) of the Credit Agreement for the
Fiscal Year of Holdings and its Subsidiaries, ended as of the above date,
together with the report and opinion of an independent certified public
accountant of recognized national standing required by such section. Such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as of the date indicated and the
results of their operations and their cash flows for the period indicated.]

[Use following paragraph 1 for Fiscal Quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.1(a) of the Credit Agreement for the Fiscal
Quarter of Holdings and its Subsidiaries, ended as of the above date. Such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the date indicated and the
results of their operations and their cash flows for the period indicated,
subject to changes resulting from audit and normal year end adjustments.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and financial condition of the Holdings and its Subsidiaries during
the accounting period covered by the attached financial statements.

3. A review of the activities of Holdings and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether a Default or Event of Default exists, and

[select one:]



--------------------------------------------------------------------------------

[to the knowledge of the undersigned during such fiscal period, no Default or
Event of Default exists as of the date hereof.]

[or:]

[the following is a list of each Default or Event of Default, the nature and
extent thereof and proposed actions with respect thereto:]

4. The financial covenant analyses and calculations relating to the financial
covenants set forth in Section 8.7 of the Credit Agreement, as set forth on
Schedule 2 attached hereto, are true and accurate on and as of the date of this
Certificate. In the event of any conflict between the formulas used for such
analyses and calculations provided in the attached Schedule 2 and the formulas
provided in the Credit Agreement, the Credit Agreement shall govern.

5. Set forth on Schedule 3 is a summary of all material changes in GAAP and in
the consistent application thereof, unless such change and the effects thereof
have been described in a previous Compliance Certificate, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants before and after giving effect to such
changes.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             , 201    .

 

NEOGENOMICS, INC.,

a Nevada corporation

By:                                                                  Name:
Title:



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

For the Fiscal [Quarter] [Year] ending                  , 20    .

Financial Statements

(see attached)

Schedule 2

to Compliance Certificate

For the Fiscal [Quarter] [Year] ending                  , 20    .

Covenant Calculations

(see attached)

Schedule 3

to Compliance Certificate

For the Fiscal [Quarter] [Year] ending                  , 20    .

Changes in GAAP

(see attached)



--------------------------------------------------------------------------------

Exhibit 7.14

[Form of] Guarantor Joinder Agreement

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of             ,
20     is by and between [                    ], a [                    ] (the
“New Subsidiary”), and REGIONS BANK, in its capacities as Administrative Agent
and Collateral Agent under that certain Credit Agreement dated as of
December 22, 2016 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among NeoGenomics Laboratories, Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Credit Parties have elected or are required by Section 7.14 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the holders of the Obligations:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Section 4 of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge and Security Agreement and an “Obligor” for all purposes of the
Pledge and Security Agreement, and shall have all the obligations of an Obligor
thereunder as if it had executed the Pledge and Security Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Pledge and Security
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Collateral Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 3 hereto and
all other Pledged Collateral (as defined in the Pledge and Security Agreement)
of the New Subsidiary to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Obligations (as defined in the Pledge and Security Agreement).

3. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:

(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.



--------------------------------------------------------------------------------

(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.

(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.

(d) Schedule 3 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.

4. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Credit Parties in Section 11.1
of the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

6. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

7. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officer, and Regions Bank, in
its capacities as Administrative Agent and the Collateral Agent, for the benefit
of the holders of the Obligations, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:                                                                      Name:
Title:

 

Acknowledged and accepted:

REGIONS BANK,

as Administrative Agent and Collateral Agent

By:                                                                      

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1

to Guarantor Joinder Agreement

Taxpayer Identification Number; Organizational Number

Schedule 2

to Guarantor Joinder Agreement

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

Schedule 3

to Guarantor Joinder Agreement

Equity Interests



--------------------------------------------------------------------------------

Exhibit 11.5

[Form of] Assignment Agreement

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:                        [and is an Affiliate/
Approved Fund of [identify Lender]] 3.    Borrower:    Neogenomics, Inc., a
Florida corporation 4.    Administrative Agent:    Regions Bank, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement dated as of December 22, 2016 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among NeoGenomics Laboratories, Inc., a Florida
corporation (the “Borrower”), Neogenomics, Inc., a Nevada corporation
(“Holdings”) and certain Subsidiaries of Holdings from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Regions
Bank, as Administrative Agent and Collateral Agent.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate [Revolving] [Term Loan] Commitments /
[Revolving] [Term] Loans for all Lenders

 

Amount of [Revolving] [Term Loan] Commitments /
Loans Assigned

 

[Revolving] [Term Loan] Commitment Percentage
Assigned

$                     

  $                   %

$                     

  $                   %

$                     

  $                   %

 

7. Effective Date:                    [to be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the Register
therefor]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR:

  

[NAME OF ASSIGNOR]

  

By:                                                                      

  

Name:

  

Title:

ASSIGNEE:

  

[NAME OF ASSIGNEE]

  

By:                                                                      

  

Name:

  

Title:

[Consented to and]1 Accepted:

REGIONS BANK,

as Administrative Agent

 

By:                                                                      

Name:

Title:

[Consented to:]2

NEOGENOMICS LABORATORIES, INC.

a Florida corporation

By:                                                                      

Name:

Title:

 

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:] 1

REGIONS BANK,

as Issuing Bank

By:                                                          Name: Title:
[Consented to:] 2

REGIONS BANK,

as Swingline Lender

By:                                                          Name: Title:

 

 

1  To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

2  To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment Agreement

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of
Holdings and its Subsidiaries, or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Holdings, or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) it has
reviewed Schedule 1.01 (Disqualified Institution) to the Credit Agreement and it
is not a Disqualified Institution, (iv) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (viii) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.